                         APPEAL NO. 20-1222
                 UNITED STATES COURT OF APPEALS
                       FOR THE EIGHTH CIRCUIT


B.W.C., J.R., MYKALA N. MARTIN, BRIAN ROBINSON, MICHAEL
W. CHEEK, I.E.G.M., LINDA D. CHEEK, AMBER ROBINSON, W.B.,
               ZACH BAKER, and AUDREY BAKER,
                         Plaintiffs-Appellants,

                                    v.

  RANDALL WILLIAMS, in his official capacity as Director of the
  Missouri Department of Health & Senior Services, CLEVER R-V
SCHOOL DISTRICT, MILLER COUNTY R-III SCHOOL DISTRICT,
BOBBIE GRANT, in his individual capacity, CHRISTINA STAMPER,
 in her individual capacity, CROSSROADS ACADEMY-CENTRAL
    STREET, KARIS PARKER, in her individual capacity, EVA
 COPELAND, in her individual capacity, ERIC S. SCHMITT, in his
          official capacity as Attorney General of Missouri,
                         Defendants-Appellees,
           On Appeal from the United States District Court
                for the Western District of Missouri
               The Honorable Judge Howard F. Sachs
                    Case No. 4:19-cv-00682-HFS

                 APPELLANTS’ OPENING BRIEF
LINUS L. BAKER
6732 West 185th Terrace
Stilwell, Kansas 66085
913.486.3913
linusbaker@prodigy.net
                   Attorney for Plaintiffs/Appellants

                     Oral Argument is Requested




     Case 4:20-cv-00003-HFS Document 27-1 Filed 03/30/20 Page 1 of 98
SUMMARY OF CASE AND REQUEST FOR ORAL ARGUMENT
     The Plaintiffs-Appellants (“Parents”) are subject to a regulatory

scheme in Missouri regarding mandatory vaccinations as a condition for
a school education. The scheme does allow a parent to opt out to vaccines
on religious grounds by providing a written religious objection to a school

administrator. In order to do this a Parent must use a pre-written agency
document called “Form 11” which contains a message the Parent does not
wish to convey to the school. The Parent must then obtain this document

at a local health department where she is subjected to efforts to dissuade
her from exercising her religious beliefs. Parents challenge the
application of a Missouri law and an agency regulation for violating the

First and Fourteenth Amendments including: (1) free exercise of religion;
(2) first amendment speech; (3) a child’s bodily integrity and autonomy;
(4) the parental right to consent, make medical decisions, and to direct
the upbringing of her children according to a religious conviction; (5)
equal protection; and (6) the right to an education. The court below
entered orders denying their motion for preliminary injunction and later
dismissing all of the Parents’ claims. The Parents appealed.
     This case concerns important constitutional rights including free
speech, free exercise of religion, expressive association, equal protection,
and due process. Because of the important rights at stake, the Parents
request oral argument of 30 minutes.


                                     i
      Case 4:20-cv-00003-HFS Document 27-1 Filed 03/30/20 Page 2 of 98
            CORPORATE DISCLOSURE STATEMENT
     Plaintiffs-Appellants, pursuant to Federal Rule of Civil Procedure

7.1, hereby state as follows: they are individuals and not corporations and
have no parent companies.




                                     ii
      Case 4:20-cv-00003-HFS Document 27-1 Filed 03/30/20 Page 3 of 98
                                  TABLE OF CONTENTS

SUMMARY OF CASE AND REQUEST FOR ORAL ARGUMENT ......... i

CORPORATE DISCLOSURE STATEMENT ...........................................ii

INTRODUCTION ...................................................................................... 1

JURISDICTIONAL STATEMENT ........................................................... 3

STATEMENT OF THE ISSUES ............................................................... 4

STATEMENT OF THE CASE .................................................................. 7

I.     The Parents ...................................................................................... 7

II.    Agency Regulation of the Parents’ Private Religious Speech ......... 8

III.   Form 11 .......................................................................................... 10

IV.    The Challenged Laws ..................................................................... 10

V.     The Parents’ Lawsuit ..................................................................... 11

VI.    The District Court’s Orders ........................................................... 12

SUMMARY OF ARGUMENT ................................................................. 12

STANDARD OF REVIEW....................................................................... 17

ARGUMENT ........................................................................................... 17

I.     “Modest Advocacy” and Location of the Government Message
       Within the Parents’ Speech is Not a Factor for Compelled
       Speech ............................................................................................. 18

II.    The Parents not only state claims that Movax Law violates
       their constitutional rights, but show they deserve a
       preliminary injunction to stop ongoing, irreparable harm. .......... 19

       A.      Movax Law compels the Parents’ speech as-applied. ........... 20




                                     iii 27-1 Filed 03/30/20 Page 4 of 98
        Case 4:20-cv-00003-HFS Document
               1.      The Parents’ Private Communication to a School
                       Administrator is protected speech. ...................................21

               2.      Movax Law compels the Parents’ speech, not
                       conduct. ...................................................................................22

               3.      Movax Law compels the Parents to author content
                       they object to. .........................................................................24

               4.      Movax Law deserves strict scrutiny for compelling
                       the Parents to author Form 11 with content they
                       object to. ..................................................................................25

       B.      The Form 11 requirement bans speech based on content
               and viewpoint as-applied. ..................................................... 35

       C.      Movax Law compels expressive association as-applied. ...... 40

       D.      Movax Law violates free exercise as-applied. ...................... 41

       E.      Movax Law violates equal protection as-applied. ................ 48

       F.      Movax Law violates the unconstitutional conditions
               doctrine as applied. ............................................................... 49

       G.      As Interpreted by Missouri 167.181.3 and 19 CSR 20-
               28.010(1)(C)(2) allow unbridled discretion. .......................... 50

       H.      Movax Law fails strict scrutiny as-applied. ......................... 53

CONCLUSION ........................................................................................ 56

CERTIFICATE OF COMPLIANCE with rule 32(a) .............................. 58

CERTIFICATE OF DIGITAL SUBMISSION ........................................ 59

CERTIFICATE OF SERVICE................................................................. 60

ADDENDUM ........................................................................................... 61




                                     iv 27-1 Filed 03/30/20 Page 5 of 98
        Case 4:20-cv-00003-HFS Document
                               TABLE OF AUTHORITIES

Cases

Act Now to Stop War & Racism Coalition v. District of Columbia,
     846 F.3d 391 (D.C. Cir. 2017)......................................................... 53

Anderson v. City of Hermosa Beach,
    621 F.3d 1051 (9th Cir. 2010) .................................................. 21, 32

Animal Legal Defense Fund v. Wasden,
    __ F.3d __, No. 15-35960, 2018 WL 280905,
    (9th Cir. Jan. 4, 2018) .................................................................... 22

Ashcroft v. ACLU,
     542 U.S. 656 (2004) ........................................................................ 56

Axson-Flynn v. Johnson,
     356 F.3d 1277 (10th Cir. 2004) .................................... 42, 43, 44, 45

Bourgeois v. Peters,
     387 F.3d 1303 (11th Cir. 2004) ................................................. 16,49

Boy Scouts of America v. Dale,
     530 U.S. 640 (2000) ............................................................. 11, 15,55

Branson Label, Inc. v. City of Branson,
    793 F.3d 910 (8th Cir. 2015) ....................................................... 5,17

Brown v. Entertainment Merchants Association,
    564 U.S. 789 (2011) ........................................................................ 55

Brush & Nib Studio, LC v. City of Phoenix, 6448 P.3d 890 (Ariz.
     2019) ........................................................................ 23, 24,37, 55, 56

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,
    508 U.S. 520 (1993) ........................................................... 5,6, 15, 47

Church on the Rock v. City of Albuquerque,
    84 F.3d 1273 (10th Cir. 1996) ........................................................ 36

City of Boerne v. Flores, 7521 U.S. 507 (1997) .................................. 16, 54


                                     v 27-1 Filed 03/30/20 Page 6 of 98
        Case 4:20-cv-00003-HFS Document
City of Cleburne v. Cleburne Living Center,
      473 U.S. 432 (1985) ........................................................................ 48

Clark v. Jeter,
     486 U.S. 456 (1988) .................................................................... 5, 48

Cressman v. Thompson,
     798 F.3d 938 (10th Cir. 2015) ........................................................ 21

Cruzan v. Director, Mo. Dept. of Health,
     497 U. S. 261 (1990) .................................................................. 4, 13

Cude v. State,
     237 Ark. 927, 377 S. W. 2d 816 (1964) .......................................... 47

Employment Division v. Smith,
    494 U.S. 872 (1990) ...................................................... 44, 45, 47, 54

e-ventures Worldwide, LLC v. Google, Inc.,
      No. 214CV646FTMPAMCM, 2017 WL 2210029
      (M.D. Fla. Feb. 8, 2017).................................................................. 29

Evergreen Association, Inc. v. City of New York,
     740 F.3d 233 (2d Cir. 2014) ............................................................ 26

Forsyth County v. Nationalist Movement,
     505 U.S. 123 (1992) .............................................................. 6, 51, 52

Fraternal Order of Police Newark Lodge No. 12 v. City of Newark,
     170 F.3d 359 (3d Cir. 1999) ............................................................ 44

Frudden v. Pilling,
    742 F.3d 1199 (9th Cir. 2014) ........................................................ 34

Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal,
    546 U.S. 418 (2006) ........................................................................ 55

Griswold v. Connecticut,
     381 U.S. 479, 485 (1965) ............................................................... 47




                                     vi 27-1 Filed 03/30/20 Page 7 of 98
        Case 4:20-cv-00003-HFS Document
Groswirt v. Columbus Dispatch,
     238 F.3d 421 (6th Cir. 2000) .......................................................... 34

Guertin v. State,
     912 F.3d 907 (6th Cir. 2019) ......................................................... 46

Harris v. Quinn,
     134 S. Ct. 2618 (2014) .................................................................... 38

Hosanna-Tabor Evangelical Lutheran Church & School v. EEOC,
    565 U.S. 171 (2012) ........................................................................ 54

Hurley v. Irish-American Gay, Lesbian & Bisexual
     Group of Boston,
     515 U.S. 557 (1995) ................................................................ passim

Jacobson v. Massachusetts,
     197 U.S. 11 (1905) ................................................................... 45, 46

Janus v. American Federation of State, County, & Municipal
    Employees, Council 31,
    138 S. Ct. 2448 (2018) .................................................................... 56

Jian Zhang v. Baidu.com Inc.,
     10 F. Supp. 3d 433 (S.D.N.Y. 2014) ......................................... 20, 28

Johnson v. Minneapolis Park & Recreation Board,
     729 F.3d 1094 (8th Cir. 2013) .................................................... 7, 17

Kennedy v. Bremerton School District,
    139 S. Ct. 634 (2019) ...................................................................... 54

Kolender v. Lawson,
     461 U.S. 352 (1983) .................................................................... 6, 50

Langdon v. Google, Inc.,
    474 F. Supp. 2d 622 (D. Del. 2007) .......................................... 29, 34

La’Tiejira v. Facebook, Inc.,
     272 F. Supp. 3d 981 (S.D. Tex. 2017) ............................................. 29



                                     vii27-1 Filed 03/30/20 Page 8 of 98
        Case 4:20-cv-00003-HFS Document
Lawrence v. Texas,
    539 U.S. 558 (2003) ........................................................................ 46

Lee v. Weisman,
      505 U.S. 577 (1992) ........................................................................ 42

Lefkowitz v. Cunningham,
     431 U.S. 801 (1977) ........................................................................ 49

Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Commission,
     138 S. Ct. 1719 (2018) .................................................... 6, 42, 47, 56

Matal v. Tam,
    137 S. Ct. 1744 (2017) .................................................................... 40

McCaffree Financial Corporation v. Principal Life Insurance Co.,
    811 F.3d 998 (8th Cir. 2016) .......................................................... 19

McDermott v. Ampersand Publishing, LLC,
    593 F.3d 950 (9th Cir. 2010) ......................................................... 41

McGlone v. Cheek,
    534 F. App’x 293 (6th Cir. 2013) .................................................... 20

Miami Herald Publishing Company v. Tornillo,
    418 U.S. 241 (1974) .................................................................. 20, 33

Miller v. Reed,
     176 F.3d 1202 (9th Cir. 1999) ........................................................ 45

Minneapolis Star & Tribune Co. v. Missouri Commissioner
    of Revenue,
    460 U.S. 575 (1983) ........................................................................ 22

Missouri Citizens Concerned for Life, Inc. v. Swanson,
     692 F.3d 864 (8th Cir. 2012) ...................................................... 6, 17

Murphy v. Matheson,
    742 F.2d 564 (10th Cir. 1984) ........................................................ 50

National Institute of Family & Life Advocates v. Becerra,
     138 S. Ct. 2361 (2018) .................................................................... 37


                                    viii27-1 Filed 03/30/20 Page 9 of 98
        Case 4:20-cv-00003-HFS Document
Obergefell v. Hodges,
     135 S. Ct. 2584 (2015) .................................................................... 37

Pacific Gas & Electric Co. v. Public Utilities Commission
      of California,
      475 U.S. 1 (1986) .................................................................... passim

Parham v. J.R.,
    442 U.S. 584 (1979) ....................................................................... 14

Perry v. Sindermann,
     408 U.S. 593 (1972) .................................................................... 6, 16

Planned Parenthood of Southeastern Pennsylvania v. Casey,
     505 U.S. 833 (1992) ....................................................................... 13

Plyler v. Doe,
      457 U.S. 202 (1982) ........................................................................ 48

Police Department of City of Chicago v. Mosley,
      408 U.S. 92 (1972) ...................................................................... 9, 49

R.A.V. v. City of St. Paul,
     505 U.S. 377 (1992) ........................................................................ 40

Reed v. Town of Gilbert,
     135 S. Ct. 2218 (2015) ................................................................ 5, 36

Riley v. National Federation of the Blind of North Carolina, Inc.,
      487 U.S. 781 (1988) .......................................... 20, 26, 30, 32, 37, 39

Roberts v. United States Jaycees,
     468 U.S. 609 (1984) ........................................................................ 40

Roe v. Wade,
     410 U.S. 113 (1973) ....................................................................... 46

Rogers v. City of Little Rock, Ark.,
     152 F.3d 790 (8th Cir. 1998) ........................................................... 1

Rosenberger v. Rector & Visitors of University of Virginia,
     515 U.S. 819 (1995) .................................................................. 37, 39


                                    ix27-1 Filed 03/30/20 Page 10 of 98
       Case 4:20-cv-00003-HFS Document
Rumsfeld v. Forum for Academic & Institutional Rights, Inc.,
    547 U.S. 47 (2006) ........................................................ 15, 24, 41, 44

Simon & Schuster, Inc. v. Members of New York Crime
    Victims Board,
    502 U.S. 105 (1991) ........................................................................ 32

Southworth v. Board of Regents of the University of
     Wisconsin System,
     307 F.3d 566 (7th Cir. 2002) .......................................................... 53

Stuart v. Camnitz,
     774 F.3d 238 (4th Cir. 2014) .......................................................... 26

Telescope Media Group v. Lucero,
     936 F.3d 740 (8th Cir. 2019) .................................. 23, 36, 38, 45, 55

Thornburgh v. Am. Coll. of Obstetricians & Gynecologists, 476
     U.S. 747 (1986) .............................................................................. 46

Time Warner Cable Inc. v. Federal Communications Commission,
     729 F.3d 137 (2d Cir. 2013) ............................................................ 31

Time Warner Cable, Inc. v. Hudson,
     667 F.3d 630 (5th Cir. 2012) .......................................................... 28

Troxel v. Granville,
     530 U.S. 57 (2000) ......................................................................... 14

Tucker v. California Department of Education,
     97 F.3d 1204 (9th Cir. 1996) .......................................................... 39

Turner Broadcasting System, Inc. v. Federal Communications
    Commission,
    512 U.S. 622 (1994) ................................. 2, 23, 27, 28, 30, 31, 32, 40

Turner v. Lieutenant Driver,
    848 F.3d 678 (5th Cir. 2017) .......................................................... 22

United States ex rel. Ambrosecchia v. Paddock Laboratories, LLC,
     855 F.3d 949 (8th Cir. 2017) .......................................................... 17



       Case 4:20-cv-00003-HFS Documentx 27-1 Filed 03/30/20 Page 11 of 98
United States Telecom Association v. Federal Communications
     Commission,
     825 F.3d 674 (D.C. Cir. 2016)......................................................... 18

United States v. O’Brien,
     391 U.S. 367 (1968) ........................................................................ 27

United States v. Playboy Entertainment Group, Inc.,
     529 U.S. 803 (2000) ........................................................................ 55

Village of Arlington Heights v. Metropolitan Hous. Dev. Corp., 429
      U.S. 252 (1977) ................................................................................ 6

Wandering Dago, Inc. v. Destito, 879 F.3d 20 (2d Cir. 2018) ................. 40

Wooley v. Maynard,
     430 U.S. 705 (1977) ............................................................ 24, 32, 33

Wooten v. Pleasant Hop R-VI Sch. Dist.,
     139 F. Supp. 2d 835 (W.D.Mo.2000) ............................................... 1

World Peace Movement of America v. Newspaper Agency
     Corporation,
     879 P.2d 253 (Utah 1994)......................................................... 11, 25

Regulations

19 CSR 20-28.010 ............................................................................ passim

Statutes

28 U.S.C. § 1291 ........................................................................................ 3

28 U.S.C. § 1331 ........................................................................................ 3

28 U.S.C. § 1343 ........................................................................................ 3

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-1 to -34 ...................................................................................... 7, 14

Mo. Stat. § 167.031 ............................................................................ 6, 7, 8



                                    xi27-1 Filed 03/30/20 Page 12 of 98
       Case 4:20-cv-00003-HFS Document
Mo. Stat. § 167.181 .......................................................................... passim

Mo. Stat. § 167.187 .................................................................................. 12

Mo. Stat. § 192.072 .............................................................................. 7, 13

Constitutions

United States Constitution, amendment I ..................................... passim

United States Constitution, amendment XIV ...5, 6, 11, 15, 16, 48, 49, 50




                                    xii27-1 Filed 03/30/20 Page 13 of 98
       Case 4:20-cv-00003-HFS Document
                            INTRODUCTION
     Missouri1 imposes conditions upon the Parents in order for their

children to receive the benefit of an education. “It is well-established that
a student’s entitlement to public education is a protected property
interest….” Wooten v. Pleasant Hop R-VI Sch. Dist., 139 F. Supp. 2d 835,

840 (W.D.Mo.2000). The children must forego their bodily integrity in
receiving numerous injections into their bodies of which the Parents must
consent to under penalty of law. Missouri violates due process in its

requirements. See Rogers v. City of Little Rock, Ark., 152 F.3d 790, 795-
96 (8th Cir. 1998) (substantive due process right to bodily integrity).
     The parents have religious beliefs, but Missouri has applied its

religious accommodation law regarding vaccinating (the “Missouri
statutory scheme” or “Movax Law”) to hamper this. For as Missouri
interprets it, Movax Law requires the students to forego their human
autonomy for the benefit of a school education. Parents must
involuntarily consent under penalty of law. In order to avoid that result
Movax Law then requires the parents to undergo a forced indoctrination
session in order to religiously opt out of vaccine injections.
     The Missouri statutory scheme requires parents to involuntarily
consent to multiple vaccine injections over years and with risk of
permanent harm. Involuntary consent is no consent. “We have never

1 “Missouri” refers to all Defendants-Appellees unless context dictates
otherwise.


     Case 4:20-cv-00003-HFS Document1 27-1 Filed 03/30/20 Page 14 of 98
retreated … from our recognition that any compelled intrusion into the
human body implicates significant, constitutionally protected …

interests.” Missouri v. McNeely, 569 U.S. 141, 159 (2013). “Individuals
possess a constitutional right to be free from forcible intrusions on their
bodies against their will, absent a compelling state interest.” Planned

Parenthood Sw. Ohio Region v. DeWine, 696 F.3d 490, 506 (6th Cir. 2012).
     As to exercising religion, Missouri requires the Parents to speak
their private religious objection to a school administrator, but its agency

requires that the expression be made to the school administrator on a
scripted government form which contains a government message. “At the
heart of the First Amendment lies the principle that each person should

decide for himself or herself the ideas and beliefs deserving of
expression.” Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 641 (1994).
From this principle comes “the fundamental rule of protection under the
First Amendment, that a speaker has the autonomy to choose the content
of his own message.” Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp.
of Bos., 515 U.S. 557, 573 (1995). Yet Missouri violates this rule with
respect to the Parents who are prohibited from communicating their
religious objections to vaccines to the principal – and thereby exercising
their religion – unless they use a Department of Human and Senior
Services (DHSS) form containing an antagonistic DHSS message – that
can only be obtained as a de facto speech permit from a local health
department after undergoing an indoctrination session.


     Case 4:20-cv-00003-HFS Document2 27-1 Filed 03/30/20 Page 15 of 98
     The district court characterized Parent’s treatment as a last chance
“salesmanship” opportunity and to those who “needed it the most.” The

lower court held the government’s forced message into the Parent’s
communication to the school was permissible because it was “modest
advocacy.” The district court’s explanation reinforces the conclusion that

it completely misapprehended the law as to compelled speech. Instead,
the lower court viewed Form 11 similarly to an application made to
DHSS.

     The Parents and their children deserve protection. Some children
have been expelled and are waiting to have their right to an education
restored. To alleviate this ongoing, irreparable harm, the Parents ask

this Court to reverse the district court’s order dismissing all claims and
instruct it to issue a preliminary injunction to protect the Parents and
their children from Missouri’s application of Movax Law.
                 JURISDICTIONAL STATEMENT
     The district court had jurisdiction to hear this case under 28 U.S.C.
§§ 1331 and 1343 because the Parents raised claims under the First and
Fourteenth Amendments. This Court has jurisdiction to review this
appeal under 28 U.S.C. § 1291 because the district court entered an order
on January 30, 2020, dismissing the remainder of all claims and entered
a Clerk’s final judgment which the Parents filed a notice of appeal on
January 30, 2020.




     Case 4:20-cv-00003-HFS Document3 27-1 Filed 03/30/20 Page 16 of 98
                   STATEMENT OF THE ISSUES
  1. Bodily Autonomy. Movax Law makes it unlawful for a parent to not

consent to the violation of her school aged child’s bodily integrity. School
aged children in Missouri must attend school. In order to do so the child
must be vaccinated. And to be vaccinated a parent must give consent. But

because there are criminal penalties consent under Movax Law is
involuntary.   Then, in order for a parent to religiously opt-out of
vaccinating, she must write a religious objection to a school administrator

using a pre-written form which contains a message these parents do not
want to convey. And in order to obtain this form, parents must then
endure personal and targeted indoctrination efforts designed to persuade

that parent not to exercise her religious convictions. Can these parents
and children challenge these requirements?

Missouri v. McNeely, 569 U.S. 141 (2013)
Cruzan v. Dir., Missouri Dep’t of Health, 497 U.S. 261 (1990)
Schmerber v. California, 384 U.S. 757 (1966)
  2. First Amendment: Does Movax Law violate the First Amendment
as-applied when it: (a) forces a parent to host, in her private
communication to a school administrator, a government message which
the parent does not want to carry; (b) bans a parent from communicating
her own unique religious beliefs regarding vaccine injections to that

school administrator; and burdens her religious exercise of her beliefs by
requiring she travel to an indoctrination session designed to persuade




     Case 4:20-cv-00003-HFS Document4 27-1 Filed 03/30/20 Page 17 of 98
her not to exercise her religious belief, as a condition to exercise her
religion or to religiously speak?

Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Bos., 515 U.S. 557
(1995)
Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015)
Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520
(1993)
U.S. Const., amend. I
  3. Equal Protection. Does Movax Law violate equal protection as-
applied when it forces a parent to communicate to a school administrator

using a form that declares that her religious convictions are merely a
preference, rather than a need, and urges her not to exercise her religious
beliefs while a parent utilizing a medical exemption to vaccinating is told

her reason for the exemption is a need and she is not urged to vaccinate
her child? Does the DHSS regulation requiring only parents exercising
a religious objection to travel to a local health department and then
undergo hostile indoctrination “education” while other parents,
particularly those utilizing the medical exemption, are not similarly
required to undergo the same treatment violate equal protection?

Clark v. Jeter, 486 U.S. 456 (1988)
Police Dept. of City of Chi. v. Mosley, 408 U.S. 92 (1972)
U.S. Const., amend. XIV
19 CSR 20-28.010
  4. Unconstitutional Conditions. Does Movax Law violate the

unconstitutional conditions doctrine as-applied when it conditions the
child’s right to an education and a parents’ First Amendment right to


     Case 4:20-cv-00003-HFS Document5 27-1 Filed 03/30/20 Page 18 of 98
speak her religious views about vaccinating on their willingness to forfeit
their rights to bodily integrity and be free from government-compelled

speech, to freely exercise their religion, and to equal protection of the
laws?

Perry v. Sindermann, 408 U.S. 593 (1972)
19 CSR 20-28.010
Mo. Stat. §§ 167.181 & 167.031
  5. Unbridled Discretion. Is Movax Law invalid as applied under the
unbridled discretion doctrines because it allows DHSS to regulate a
parent’s religious speech without providing any limitations or guidance?

Kolender v. Lawson, 461 U.S. 352 (1983)
Forsyth Cty. v. Nationalist Movement, 505 U.S. 123 (1992)
U.S. Const., amend. I and XIV
Mo. Stat. § 167.181 and 19 CSR 20-28.010

  6. Targeted Hostility. Is 19 CSR 20-28.010(1)(C)(2) unconstitutional as

applied in being enacted and enforced with the express purpose of
targeting for hostile treatment the religious viewpoints of the Parents?

Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Comm’n, 138 S. Ct.
1732 (2018)
Church of the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993)
Village of Arlington Heights v. Metropolitan Hous. Dev. Corp., 429 U.S.
252 (1977)

  7. Preliminary Injunction. Should a preliminary injunction issue?

Minn. Citizens Concerned for Life, Inc. v. Swanson, 692 F.3d 864 (8th Cir.
2012)




     Case 4:20-cv-00003-HFS Document6 27-1 Filed 03/30/20 Page 19 of 98
                      STATEMENT OF THE CASE
  I.      The Parents

       The parents and their school aged children are all subject to
Missouri statute 167.031 RSMo which is Missouri’s compulsory school
statute. A.56. In conjunction with a mandatory school requirement,

Section 167.181 requires these school aged children to be repeatedly
vaccine injected over a period of years in order to obtain the benefit of a
free education. A.26-29, 31(¶72). Vaccines mandated as a condition to

attend school by Missouri are all prophylactic – they are not urgent or
medically necessary for a child. A.32 (¶77). Vaccine injections can create
permanent harm to the child as recognized by the National Childhood

Vaccine Injury Act. A.32 (¶77).
       Missouri law recognizes in one respect a parent’s right to provide
informed consent to medical treatment for a child and particularly
vaccinating. A.4 (¶4). Under Missouri statute §192.072 all “educational
material” must contain the information regarding possible risks and
benefits and requirements under the National Childhood Vaccine Injury
Act which is designed so that parents can provide “informed consent
associated with childhood vaccines.” A.4 (¶4).
       Despite recognizing a parent’s right to be informed and provide
informed consent, Section 167.061 makes it a Class C misdemeanor for
violating 167.031. A.56. Section 161.187.2 makes it “unlawful for any
parent or guardian to refuse or neglect to have his child immunized as


       Case 4:20-cv-00003-HFS Document7 27-1 Filed 03/30/20 Page 20 of 98
required by this section, unless the child is properly exempted.” A.56. The
combination of 167.031 (compulsory school statute), 167.061 (Class C

misdemeanor for violating 167.031) and 161.187 eviscerates parental
consent, as well as informed consent, and substantially interferes with
the Parents’ right to make a medical decision for each of their school aged

children by impermissibly criminalizing the right of a parent not to give
consent to vaccinations of a child. A.70.
   II. Agency Regulation of the Parents’ Private Religious
        Speech
     DHSS promulgated a regulation in 19 CSR 20-28.010(1)(C)(2) that
impermissibly    modifies   the   Missouri    statute   Section   167.181.3

requirement of a private religious written communication from the
parent to the school administrator. A.2,38,51,104. In 19 CSR 20-
28.010(1)(C)(2) DHSS enacted a modified requirement that the statutory

167.181.3 parent’s private written statement to the school administrator
“must be provided on an original Department of Health and Senior
Services’ form Imm.P.11A.” A.170. “Imm.P.11A” is referred to as “Form

11” and under the DHSS regulation is the parent’s substituted statutory
communication to the school administrator under 167.181.3. A.70.
     DHSS formerly made its Form 11 available to use by allowing it to

be directly downloaded from its online website prior to January of 2016.
A.26(¶41). But beginning in 2016, DHSS stopped publishing this form in
the Missouri Code of State Regulations (CSR). It then separately




     Case 4:20-cv-00003-HFS Document8 27-1 Filed 03/30/20 Page 21 of 98
published the form on its website with the watermark “SAMPLE” so it
could not be used by parents. A.26(¶41). DHSS changed its regulation to

require that the parent’s religious statement to the school be made on an
“original” form DHSS calls an original “cardstock.” A.6-7(¶9); A.45
(¶123).

     By requiring an “original” Form 11, DHSS then required parents to
schedule appointments and to travel to a local health department to
obtain this “original” form. A.7 (¶9); A.11 (¶16); A.26 (¶42). Then parents

asking for the Form are subjected to a requirement to watch a pro-vaccine
video followed by a health department nurse interrogating the Parent
regarding their religious views specifically designed to influence the

Parent not to exercise her religious objection. A.7 (¶9); A.11 (¶16); A.26
(¶42). In a publication from the Pettis County Health Center it explains
what a parent must do to obtain the Form 11: “We are adapting new
changes to our exemption policy. Beginning JUNE 1, 2019 exemptions
will be handed out by SCHEDULED appointments on Wednesday
ONLY. Each appointment will consist of watching a short video along
with sitting down with a nurse and discussing the reasons for seeking an
exemption followed by an educational session with the nurse.” A.130. In
Bates County, Parent was told she was required to watch a vaccination
video. A.11. Parent felt extremely uncomfortable being subjected to the
personal confrontation. A.12. Each local health department creates its




     Case 4:20-cv-00003-HFS Document9 27-1 Filed 03/30/20 Page 22 of 98
own requirements which are arbitrary and create varying policies as to
obtaining Form 11. A.41 (¶109).

  III. Form 11
     19 CSR 20-28.010(1)(C)(2) requires that the Parent’s statutory
167.181.3 statement to the school administrator must be made on Form

11. A.223. Form 11 does not allow a Parent to state her beliefs in the
manner she prefers. A.25. The Form demeans religious beliefs and
relegates them to a lesser status. A.25. The Form pre-writes all parent’s

religious objection statements to the school administrator and then
contains an extensive DHSS message at the top. A.24.
     Not all parents of school aged children are required to undergo the

indoctrination (“educational”) requirements as these appellant Parents.
A.91. Parents exercising a medical exemption for a child are not required
to travel to a local health department or be subjected to the things the
Parents are subjected. A.91. Moreover, in the medical exemption form
DHSS does not attempt to persuade those parents to change their minds.
A.225. The medical form recognizes that exemption as a need while
treating the religious exemption as something other than a need – a
preference. A.14; 226.
  IV.   The Challenged Laws
     Under Missouri statutes 167.061 and 161.187.2, Parents are
subjected to a forced consent to vaccinating their children under penalty
of law. In order to avoid that result, under 19 CSR 20-28.010(1)(C)(2),


                                  1027-1 Filed 03/30/20 Page 23 of 98
     Case 4:20-cv-00003-HFS Document
the parent must use a government scripted message as their
communication to a school administrator. And to obtain the right to

speak to the school administrator the Parent must undergo various
targeted hurdles specifically designed to dissuade the Parent from her
religious exercise. As to Parents Zach and Audrey Baker, their three

children were expelled from the Crossroads’ Charter school January 7,
2020, because the defendant Crossroads school would not recognize their
prior written religious objection statement to the school principal. A.16;

22. Because the Bakers’ objection was not made on an “original” Form
11 Crossroads expelled the children who remain out of school.
  V.      The Parents’ Lawsuit

       The Baker plaintiffs had filed a motion for a temporary restraining
order which defendants agreed to a restraining order allowing W.B. to
remain in school attendance pending the dispositive rulings of the lower
court.
       The petition was later amended to add other parents and their
children who were experiencing the same treatment in other school
districts in Missouri. The parents assert six fundamental and
intertwined rights: (1) free exercise of religion; (2) first amendment
speech; (3) a child’s bodily integrity and autonomy; (4) the parental right
to consent, make medical decisions, and to direct the upbringing of her
children according to a religious conviction; (5) equal protection; and (6)
the right to an education.


                                    1127-1 Filed 03/30/20 Page 24 of 98
       Case 4:20-cv-00003-HFS Document
       The Parents challenged 167.061 and 161.187.2 as together they
eviscerate the fundamental right to provide informed consent to vaccine

injections. The Parents also challenged 167.181.3, in conjunction with
challenging the DHSS regulation 19 CSR 20-28.010(1)(C)(2), because
167.181.3 does not authorize DHSS to enact regulations on a parent’s

religious speech, and further the regulation impermissibly modifies
167.181.3. The Parents further contend that if 167.181.3 does authorize
19 CSR 20-28.010(1)(C)(2), along with DHSS practices in obtaining Form

11, it impermissibly burdens religion, restrict the Parent’s religious
speech to a school administrator, subjects them to targeted hostility as
well as treating them less favorably than other parents, particularly

other parents exercising a medical exemption.
  VI.     The District Court’s Orders
       The Parents sought prompt relief by requesting a temporary
restraining order / preliminary / permanent injunction. A.163. After
briefing, the district court did not conduct a hearing on the injunction
motion and issued an Order denying the relief. A.54 (ECF No. 49).
Months later, the district court entered orders granting Appellees’
motions to dismiss all claims. See A.213-218. The Parents appealed. A.
221.
                      SUMMARY OF ARGUMENT
       Missouri has a statutory scheme requiring a child’s body to be
invaded repeatedly over years with documented risks to health which are


                                    1227-1 Filed 03/30/20 Page 25 of 98
       Case 4:20-cv-00003-HFS Document
against the religious beliefs of these Parents. There is an insufficient
state justification. Vaccine injections are not a medical need for any child.

Each vaccine has documented risks to a child. The vaccination scheme is
not one of general applicability. The Missouri statute provides for a
simple private written communication from a parent to a school

administrator, but its agency DHSS has hijacked that communication
censuring the parent’s religious speech while compelling them to host an
agency message. The agency further targets the particular parents for

hostile treatment in creating a prior restraint of speech in what is
otherwise a religious speech licensing scheme: requiring parents to travel
to obtain an “original” form where these parents must endure a specific

indoctrination session at a local health department in order to obtain this
original form.
     Bodily Autonomy.
     Missouri Vax law violates the Parents’ substantive due process
rights. On the one hand Missouri law mandates that parents are provided
enough information under Missouri statute 192.072 to provide informed
consent and yet on the other eviscerates it with requiring, under penalty
of law, consent to vaccinating in view of mandatory school attendance.
There are “limits on governmental power to mandate medical treatment.”
Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S.
833, 857 (1992). Individuals are entitled to refuse lifesaving medical
treatment. Cruzan v. Director, Mo. Dept. of Health, 497 U. S. 261, 279


                                  1327-1 Filed 03/30/20 Page 26 of 98
     Case 4:20-cv-00003-HFS Document
(1990).   There is a “fundamental right of parents to make decisions
concerning the care, custody, and control of their children.” Troxel v.

Granville, 530 U.S. 57, 66 (2000). Missouri might have “constitutional
control over parental discretion in dealing with children” but only “when
their physical or mental health is jeopardized” Parham v. J.R., 442 U.S.

584, 603 (1979). Vaccine injections are not a medical necessity for any
child. And vaccine injecting comes at a documented risk to a child. See
National Childhood Vaccine Injury Act.

     Free Speech. This case is not merely about the parents’ speech but
a hybrid of religion and speech – religious speech. The government may
not “compel [an individual] to utter what is not in his mind.” W. Va. Bd.

of Educ. v. Barnette, 319 U.S. 624, 634 (1943). Doing so interferes with
“the fundamental rule of protection under the First Amendment” that
speakers have “the autonomy to choose the content of [their] own
message.” Hurley, 515 U.S. at 573. Missouri censures the Parents ability
to create her own unique and private religious communication to a school
administrator through its Form 11 requirements while parasitically
requiring each parent to host in that private communication antagonistic
DHSS messaging.
     Just as the government cannot compel speech, it cannot ban speech.
But 19 CSR 20-28.010(1)(C)(2) does this too: it forbids the Parents’
desired private religious statement to the school principal.




                                  1427-1 Filed 03/30/20 Page 27 of 98
     Case 4:20-cv-00003-HFS Document
     Expressive Association. Missouri further “impair[s]” the Parents’
ability “to express [their] views” on bodily integrity and vaccinations by

compelling expressive association. Boy Scouts of Am. v. Dale, 530 U.S.
640, 648 (2000). It forces the Parents to “join together and speak” with
others – namely DHSS – who does not share their expressive purpose in

God’s design for natural immunities. Rumsfeld v. Forum for Acad. &
Inst’l Rights, Inc., 547 U.S. 47, 68 (“FAIR”) (2006).
     Free Exercise. In compelling and banning religious speech, Missouri

also violates the Parents’ free exercise rights, applying Movax Law in a
manner that is neither neutral nor generally applicable – but a religious
gerrymander, targeting only the religious beliefs of the Parents. See

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520,
546 (1993).
     Equal Protection. Missouri conduct also violates equal protection by
treating similarly situated persons differently. Not all parents of
students must undergo vaccination indoctrination. Not all parents
exercising an exemption to vaccine injecting are so subjected – only the
Parents exercising a religious exemption are targeted for this
unfavorable treatment.
     Unconstitutional Conditions. In all these ways, Missouri conditions
the child’s right to an education with a forfeiture of their bodily autonomy
and the Parent’s right to withhold consent to vaccinating.          It also
conditions the Parents’ First Amendment rights to privately speak to a


                                  1527-1 Filed 03/30/20 Page 28 of 98
     Case 4:20-cv-00003-HFS Document
school administrator, and in the manner they desire, on their willingness
to forfeit their rights to be free from government-compelled speech, to

freely exercise their religion, and to equal protection of the laws. States
cannot condition the exercise of one constitutional right on the forfeiture
of other constitutional rights in an attempt to do indirectly what they

cannot do directly. Bourgeois v. Peters, 387 F.3d 1303, 1324 (11th Cir.
2004); see also Perry v. Sindermann, 408 U.S. 593, 597 (1972).
     Unbridled Discretion. Beyond these as-applied problems, Movax

Law has facial flaws. There is no standard provided to DHSS to regulate
religious speech and none that governs local health departments in their
indoctrination session requirements. Accordingly, this violates the

unbridled discretion doctrine.
     Strict Scrutiny. Each of the above constitutional violations triggers
strict scrutiny. City of Boerne v. Flores, 521 U.S. 507, 509 (1997). Missouri
cannot show that forcing parents to provide involuntary consent to
vaccinating or the forfeiture of the child’s bodily autonomy satisfies a
compelling state interest in a narrowly tailored way. Id. Missouri cannot
demonstrate that there are any compelling interests in treating religious
exempting parents differently or in infringing upon their religious beliefs
and religious speech to a school principal has any compelling state
interest. In fact, compelling and banning the Parents’ speech causes
irreparable harm.




                                  1627-1 Filed 03/30/20 Page 29 of 98
     Case 4:20-cv-00003-HFS Document
                      STANDARD OF REVIEW
     This Court reviews dismissals under Rules 12(b)(1) and 12(b)(6) de

novo. See Branson Label, Inc. v. City of Branson, 793 F.3d 910, 914 (8th
Cir. 2015); United States ex rel. Ambrosecchia v. Paddock Labs., LLC, 855
F.3d 949, 954 (8th Cir. 2017). And though this Court reviews preliminary

injunction denials for abuse of discretion, an error of law constitutes an
abuse of discretion. Minn. Citizens Concerned for Life, Inc. v. Swanson,
692 F.3d 864, 872 (8th Cir. 2012). This Court also makes “a fresh

examination of crucial facts” when a preliminary injunction appeal raises
constitutional claims. Johnson v. Minneapolis Park & Recreation Bd.,
729 F.3d 1094, 1098 (8th Cir. 2013) (cleaned up).

                             ARGUMENT
      These Parents are treated far differently when it comes to
exercising their respective parental rights, religion, and their religious
speech. Unlike any other parents of children attending a Missouri school,
these Parents must endure a targeted gauntlet, designed only for them,
in order to obtain the benefit of their child’s education as well as
safeguarding their child’s bodily autonomy. They must endure these
things because of Missouri’s “peculiar” application of Movax Law. Hurley,
515 U.S. at 572. That law, like the one in Hurley, works to “alter the
expressive content” of the Parents’ private religious speech to a school
administrator. If they want to exercise their religion, they must speak –
and in order to speak they must endure indoctrination sessions directed


                                  1727-1 Filed 03/30/20 Page 30 of 98
     Case 4:20-cv-00003-HFS Document
specifically to each one. Then when permitted to speak they must host a
government message that they do not wish to make of which also

contradicts their beliefs. Id.

I.    “Modest Advocacy” and Location of the Government
      Message Within the Parents’ Speech is Not a Factor for
      Compelled Speech

      The lower court compounded its error by drawing a line between
the location of the government message within Form 11 and then
characterizing the message as “mild advocacy” directed only to a parent.

The lower court ruled that the “official form containing modest advocacy
is divided into parts which separate the advocacy language by the State
from the wording to be used by a parent claiming an exemption. It thus

passes muster as constitutionally acceptable.” A.155.
      The lower court’s analysis is simply wrong. Whether government
can require a citizen to host a government message does not depend on
an endorsement of the message. The analysis is artificial and irrelevant.
The intensity of the hosted government message is irrelevant. The
location of the message is also irrelevant. And the message being
purportedly directed to the one parent, even an audience of one counts.
First Amendment rights do not turn on the size of one’s audience. United
States Telecom Ass’n v. Fed. Commc’ns Comm’n, 825 F.3d 674, 742 (D.C.

Cir. 2016) (“The constitutionality of common carriage regulation of a




                                  1827-1 Filed 03/30/20 Page 31 of 98
     Case 4:20-cv-00003-HFS Document
particular transmission medium thus does not vary based on the
potential audience size.”).


II.   The Parents not only state claims that Movax Law violates
      their constitutional rights, but show they deserve a
      preliminary injunction to stop ongoing, irreparable harm.
      For a 12(b)(6) motion to dismiss, courts must accept as true all
pleaded facts and all inferences reasonably drawn from those facts.
McCaffree Fin. Corp. v. Principal Life Ins. Co., 811 F.3d 998, 1002 (8th

Cir. 2016). To overcome this motion, the Parents need only allege facts
that plausibly suggest a violation of the applicable law. Id. The Parents
not only meet this low bar as they have plausibly suggested the violation

of their First and Fourteenth Amendment rights, but also meet the
requirements for an injunction given the current violation of these rights.
      To obtain a preliminary injunction, the Parents must show a threat

of irreparable harm, the balance of equities weighs in their favor, a
probability of success on the merits, and the public will benefit from it.
Swanson, 692 F.3d at 870. But when plaintiffs show a “likely violation”
of their “First Amendment rights, the other requirements for obtaining a
preliminary injunction are generally … satisfied.” Id. This is true here.
By establishing viable legal claims, the Parents necessarily establish
likely success on the merits since there are no factual disputes on a
motion to dismiss. Indeed, Missouri responded to the preliminary
injunction motion below by raising the same legal arguments as its


                                   1927-1 Filed 03/30/20 Page 32 of 98
      Case 4:20-cv-00003-HFS Document
motions to dismiss. In this scenario, this Court can and should instruct
the district court to enter a preliminary injunction. See McGlone v. Cheek,

534 F. App’x 293, 299 (6th Cir. 2013) (issuing this instruction in same
procedural context).

     A.    Movax Law compels the Parents’ speech as-applied.
     The “First Amendment guarantees ‘freedom of speech,’ a term

necessarily comprising the decision of both what to say and what not to
say.” Riley v. Nat’l Fed’n of the Blind of N.C., 487 U.S. 781, 796-97 (1988).
This means a speaker has “the autonomy to choose the content of his own
message.” Hurley, 515 U.S. at 573. Central to this autonomy is a
speaker’s freedom to exercise “editorial control and judgment” over her
message. Miami Herald Publ’g Co. v. Tornillo, 418 U.S. 241, 258 (1974);

Jian Zhang v. Baidu.com Inc., 10 F. Supp. 3d 433, 437 (S.D.N.Y. 2014)
(“[A]s a general matter, the Government may not interfere with the
editorial judgments of private speakers on issues of public concern ....”).
Movax Law violates this rule by forcing Parents to communicate to the
school administrator requiring its pre-scripted document publishing a
government message. Parents using Form 11 must promote the same

monolithic idea about their personal religious beliefs and vaccinating, as
well as the DHSS message, which they object to – if they choose to
exercise their right to religious beliefs utilizing the religious
accommodation provision of 167.181.3.




                                  2027-1 Filed 03/30/20 Page 33 of 98
     Case 4:20-cv-00003-HFS Document
     A compelled speech claim has three elements: (1) speech, (2) that
the speaker objects to, and (3) the government compels. Cressman v.

Thompson, 798 F.3d 938, 951 (10th Cir. 2015). Accord Hurley, 515 U.S.
at 572-73 (applying same elements). Parents satisfy each element, and
that triggers strict scrutiny. Pacific Gas & Elec. Co. v. Pub. Utils. Comm’n

of Cal. (PG&E), 475 U.S. 1, 19 (1986) (plurality) (applying strict scrutiny
to law compelling speech). Movax law triggers the compelled speech
doctrine for three reasons: (1) the Parents engage in protected speech

(private communication to a school administrator); (2) Movax Law
compels them to speak in a certain manner (only using Form 11); and (3)
the Parents object to doing so. See id.

            1.    The Parents’ Private Communication to a School
                  Administrator is protected speech.

     The Parents want to express their own unique religious beliefs and
religious objections    to   vaccine   injecting   privately    to     a     school
administrator.    A.83-86    (¶¶134-36,154,159).    This     private       written
communication from parent to school administrator is pure speech fully
protected    by   the   First    Amendment.        Because     the         Parents’
communications are pure speech, their process of communicating that is

also pure speech. Courts protect the “process of creating a form of pure
speech (even such as writing or painting)” to the same degree as “the
product of these processes (the essay or the artwork) ….” Anderson v. City
of Hermosa Beach, 621 F.3d 1051, 1061-62 (9th Cir. 2010). See also


                                  2127-1 Filed 03/30/20 Page 34 of 98
     Case 4:20-cv-00003-HFS Document
Minneapolis Star & Tribune Co. v. Minn. Comm’r of Revenue, 460 U.S.
575, 582 (1983) (protecting use of paper and ink products under First

Amendment when used to publish newspapers).
     The same logic applies to a Parent’s original authorship sent to a
school principal as sending one’s blog or home movie. “It defies common

sense to disaggregate the creation of the video from the video or audio
recording itself. The act of recording is itself an inherently expressive
activity; decisions about content, composition, lighting, volume, and

angles, among others, are expressive in the same way as the written word
or a musical score.” Animal Legal Defense Fund v. Wasden, __ F.3d __,
No. 15-35960, 2018 WL 280905, at *13 (9th Cir. Jan. 4, 2018). See also

Turner v. Lieutenant Driver, 848 F.3d 678, 689 (5th Cir. 2017) (“There is
no fixed First Amendment line between the act of creating speech and
the speech itself”). Both the creation and contents of the Parents’ speech
implicate the Parents’ First Amendment rights.

           2.    Movax Law compels the Parents’ speech, not
                 conduct.
     Movax Law requires the Parents to publish DHSS messaging in
their personal communication to the school. Movax Law does not respect
the Parent’s exercise of religion as well as demanding the Parent promote
conceptions of vaccine injecting which they object.     This requirement
compels speech, not conduct.




                                  2227-1 Filed 03/30/20 Page 35 of 98
     Case 4:20-cv-00003-HFS Document
     The district court appears to assert that Form 11 and the associated
indoctrination session requirement, regulated conduct, not speech, in

requiring the forced “salesmanship” attendance. But this confuses facial
and as-applied invalidity. In Hurley, the regulation forced the parade
organizers to accept a message in their parade they did not want. 515

U.S. at 572-73. The law in Hurley did “not, on its face, target speech or
discriminate on the basis of its content”; its “focal point” was stopping
“the act of discriminating.” 515 U.S. at 572. Nor does this conclusion

change just because Movax Law might be characterized as regulating
conduct on its face. Generally applicable laws can unconstitutionally
compel speech as applied. As Hurley noted, while public accommodation

laws “do not, as a general matter, violate the First or Fourteenth
Amendments,” they can if applied to compel speech. 515 U.S. at 572; see
also Turner, 512 U.S. at 640 (“[T]he enforcement of a generally applicable
law may … be subject to heightened scrutiny.”). But the law still
compelled speech because its “application … had the effect of declaring
… speech itself [the parade] to be the public accommodation.” Id. at 573.
Hurley instructs courts to look beyond a law’s text or purpose to whether
it applies to speech. Id. at 572; accord Telescope Media Group v. Lucero,
(TMG) 936 F.3d 740, 752,758 (8th Cir. 2019) (making this point); 564 U.S.
789 (2011) Brush & Nib Studio, LC v. City of Phoenix, (B&N) 448 P.3d
890, 913-14 (Ariz. 2019) (same). And here the law does. It applies to the




                                  2327-1 Filed 03/30/20 Page 36 of 98
     Case 4:20-cv-00003-HFS Document
Parents’ speech to a school administrator compelling them to sign a pre-
written statement with a government message.

     Like the public accommodation law in Hurley, Movax Law facially
regulates conduct and speech; yet, as applied, it compels the Parents to
speak messages they would not want to convey. That triggers First

Amendment scrutiny.

           3.   Movax Law compels the Parents to author content
                they object to.

     Not only does Movax Law compel the Parents to convey speech; it
compels them to convey speech with a message they object to.
     Specifically, the Parents object to authoring the one-belief-fits-all

Form 11 with its messaging that antagonizes their religious beliefs. A.78
(¶96). The government may not force someone to express “another
speaker’s message.” FAIR at 63. That’s why the Supreme Court has found

compelled speech in situations where no one would attribute speech to
the objector. Wooley v. Maynard, 430 U.S. 705, 715 (1977) (state’s motto
on license plate); PG&E, 475 U.S. at 6-7, 15 n.11 (newsletter attributed

to someone besides objector). Accord B&N, 448 P.3d at 911-12 (rejecting
misattribution argument).
     In this way, the Parents mimic the parade organizers in Hurley.

They “disclaim[ed] any intent to exclude homosexuals as such” and
allowed individual members of the excluded LGBT group to march in the
parade. 515 U.S. at 572-73. The organizers only objected to the LGBT


                                  2427-1 Filed 03/30/20 Page 37 of 98
     Case 4:20-cv-00003-HFS Document
group marching as a unit under its own banner, which altered the
parade’s message as a whole. Id. DHSS is not being discriminated against

in denying it access to the Parents’ private communication to a school.
     Other courts recognize this message/person distinction too. See,
e.g., World Peace Movement of Am. v. Newspaper Agency Corp., 879 P.2d

253, 258 (Utah 1994) (holding that newspaper did not discriminate by
declining religious person’s religious advertisement because newspaper
“may discriminate on the basis of content even when content overlaps

with a suspect classification…”).
     There is no exception to the First Amendment as the lower court
theorized. Giving speakers the freedom to control what they say may

come at a cost when that freedom overlaps important topics that may be
connected in some way to protected classes. DHSS certainly does not like
the Parent’s message religiously objecting but the effort “to produce
thoughts and statements acceptable to some groups … grates on the First
Amendment, for it amounts to nothing less than a proposal to limit
speech in the service of orthodox expression. The Speech Clause has no
more certain antithesis.” Hurley, 515 U.S. at 579.

           4.    Movax Law deserves strict scrutiny for
                 compelling the Parents to author Form 11 with
                 content they object to.

     Form 11 requires the parent’s signature to the DHSS ghostwritten
message. This signed form is then supposed to be sent from the Parent



                                  2527-1 Filed 03/30/20 Page 38 of 98
     Case 4:20-cv-00003-HFS Document
to the school administrator to satisfy the 167.181.3 religious
accommodation provision.

     “Outside [the commercial speech] context,” the government “may
not compel affirmance of a belief with which the speaker disagrees.”
Hurley, 515 U.S. at 573. The “general rule” is that speakers have “the

right to tailor” their speech. Id. It follows that laws compelling speech
trigger strict scrutiny. Cf. Riley at 795-98 (1988) (applying strict
scrutiny); PG&E, 475 U.S. at 19 (same). That too is the “general rule.”

Evergreen Ass’n, Inc. v. City of New York, 740 F.3d 233, 245 (2d Cir. 2014).
     This general rule makes sense for two reasons. First, “the
fundamental rule of protection under the First Amendment, [is] that a

speaker has the autonomy to choose the content of his own message.”
Hurley, 515 U.S. at 573. Only strict scrutiny can safeguard such a
fundamental freedom. Second, laws “[m]andating speech that a speaker
would not otherwise make necessarily alters the content of the speech.”
Riley, 487 U.S. at 795. Such laws are therefore “content-based” and
receive strict scrutiny. Id. See also Stuart v. Camnitz, 774 F.3d 238, 246
(4th Cir. 2014) (noting that a “regulation compelling speech is by its very
nature content-based …”).
     These reasons also explain why the Supreme Court analyzes
compelled speech differently than restricted speech. See, e.g., Barnette,
319 U.S. at 633 (noting that “involuntary affirmation could be
commanded only on even more immediate and urgent grounds than


                                  2627-1 Filed 03/30/20 Page 39 of 98
     Case 4:20-cv-00003-HFS Document
silence”). The district court therefore erred when it analyzed speech
based on content or whether it did so in a “modest” fashion. See United

States v. O’Brien, 391 U.S. 367 (1968) (analyzing restrictions on
expressive conduct). Contrary to that analysis, laws that compel speech
(or association that affects speech) do not impose incidental burdens; they

imperil speaker autonomy and alter content by definition. They “directly
and immediately” affect First Amendment freedoms. Dale, 530 U.S. at
659 (declining to apply O’Brien intermediate scrutiny test to law

compelling association that impacted speech).
     The only time that the Supreme Court applied intermediate
scrutiny to a law that was claimed to compel speech was in Turner, 512

U.S. at 662, which involved a monopoly over an entire conduit for cable
television that resulted in certain speech being shut off. Movax Law
deserves strict scrutiny because Turner does not control this case.
     In Turner, the Supreme Court encountered a law forcing cable
companies to use some of their channels to transmit local broadcast
stations’ programming. 512 U.S. at 626-34. Although this “must-carry”
requirement infringed on the cable companies’ editorial freedom, the
Supreme Court found this burden minimal and applied intermediate
scrutiny. First, the cable companies acted as “a conduit for the speech of
others [the broadcasters], transmitting it on a continuous and unedited
basis…” Id. at 629. Pure conduits exercise less editorial control than
other speakers. Second, the cable companies “unlike speakers in other


                                  2727-1 Filed 03/30/20 Page 40 of 98
     Case 4:20-cv-00003-HFS Document
media” had the monopoly “bottleneck” power to exclude broadcasters
because of the unique nature of the cable medium. Id. at 656. Third, the

must-carry   requirement    was    content-neutral.   Id.   at   644.   The
requirement was not “activated” by any particular programming the
cable companies transmitted and did not grant access to particular

“content” from broadcasters. Id. at 655. And fourth, the cable companies
did not actually object to any content from the broadcasters. See id. at
647 (noting that law did “not compel cable operators to affirm points of

view with which they disagree”).
     Take away any one of these reasons, and here all must be taken
away, and Turner’s case for intermediate scrutiny falters. Cf. Hurley, 515

U.S. at 575-78 (declining to extend Turner when conduit and bottleneck
factors absent); Time Warner Cable, Inc. v. Hudson, 667 F.3d 630, 640
(5th Cir. 2012) (noting that Turner applied intermediate scrutiny “only
because the cable medium uniquely allowed for the bottleneck control
…”); Jian Zhang v. Baidu.com Inc., 10 F. Supp. 3d 433, 439 (S.D.N.Y.
2014) (declining to extend Turner on similar grounds). None of these
reasons apply to the Parents.
     The Parents are authors, not conduits. Unlike cable companies who
transmit secondhand speech “on a continuous and unedited basis,” the
Parents communicate their own unique religious beliefs as well as their
authorship communicating that to a school principal. Turner, 512 U.S. at
629. And like most speech creators, the Parents exercise a great degree


                                  2827-1 Filed 03/30/20 Page 41 of 98
     Case 4:20-cv-00003-HFS Document
of editorial control: deciding how to express their religious viewpoint on
natural immunities, bodily autonomy, or injection of foreign vaccines into

their child. A.77-80, 83 (¶¶89-91, 99-107, 130-34).
     Companies like Google, Yahoo, Microsoft, and Facebook have won
similar cases protecting their editorial freedom to control their website

content. Langdon v. Google, Inc., 474 F. Supp. 2d 622, 630 (D. Del. 2007)
(companies cannot be compelled to place advertisements on their
webpages); e-ventures Worldwide, LLC v. Google, Inc., No. 2:14-CV-646-

FtM-PAM-CM, 2017 WL 2210029, at *4 (M.D. Fla. Feb. 8, 2017) (Google
cannot be compelled to place certain results in search engine); La’Tiejira
v. Facebook, Inc., 272 F. Supp. 3d 981, 991 (S.D. Tex. 2017) (Facebook

had “First Amendment right to decide what to publish and what not to
publish on its platform.”).
     In this situation, the conduit “metaphor is not apt,” because the
Parents are much “more than a passive receptacle” for someone else’s
message; they actively “choose the content” of their religious beliefs and
author the meaning of that content to the school. Hurley, 515 U.S. at 573,
575. If newspaper editors exercise enough editorial control to warrant
strict scrutiny when they select pieces written by others, then surely the
Parents exercise editorial control over their own private speech when
they create speech from scratch. Id. at 575 (distinguishing cable
companies from newspaper editors).




                                  2927-1 Filed 03/30/20 Page 42 of 98
     Case 4:20-cv-00003-HFS Document
     The Parents cannot silence other speakers. Unlike cable companies,
the Parents do not exercise “bottleneck, or gatekeeper, control”; they

cannot “silence the voice of competing speakers with a mere flick of the
switch.” Turner, 512 U.S. at 656. Indeed, the Parents cannot hinder,
much less silence, DHSS in its publications or online statements.

Regardless, what these Parents choose to express, other Parents can say
whatever they want to a school principal.
     Movax Law compels speech in a content and viewpoint-based way.

Unlike the must-carry rules in Turner, Movax Law operates in a content
and a viewpoint-based way in three respects. First, by compelling the
Parents to convey a message they disagree with – rejecting natural

immunities and endorsing vaccinating – Movax Law “necessarily alters
the content” of what the Parents want to say. Riley, 487 U.S. at 795. That
constitutes a “content-based regulation of speech.” Id.
     Second, Movax Law only applies to the Parents if they seek to
convey a peculiar message content to a school administrator. If the
Parents avoid exercising their religion and communicating that then they
are safe. Movax Law is thus triggered or activated by the content of the
speech the Parents seek to create and communicate to a school. And when
a law is triggered by the content of speech, that law is content-based. See
PG&E, 475 U.S. at 13-14 (explaining how law regulates based on content
if “it was triggered by a particular category of … speech” or has
“conditioned [access] on any particular expression” conveyed earlier);


                                  3027-1 Filed 03/30/20 Page 43 of 98
     Case 4:20-cv-00003-HFS Document
Missouri Broad. Ass’n v. Lacy, 846 F.3d 295, 303 (8th Cir. 2017) (finding
compelled speech where the business’s obligation to speak was triggered

by its decision to “include the name and address of a retailer in an
advertisement”); Baidu.com, 10 F. Supp. 3d at 441.
     Third, Movax Law awards access to the Parents’ private speech to

the school with viewpoints the Parents oppose. If the Parents seek to
speak to a school principal about religiously objecting to vaccinations,
Movax Law does not require the Parents to include a message advocating

child hygiene or child safety seats. It only requires the Parents to author
a message demeaning to their religious beliefs, the exact opposite
viewpoint of what they want to convey. In this way, Movax Law is

viewpoint-based because it awards “access … only to those who disagree
with [the Parents’] views.” PG&E, 475 U.S. at 14.
     Movax Law compels the Parents to speak a message they object to.
Finally, unlike the cable companies in Turner, the Parents object–on
moral and religious grounds – to the content they are forced to convey.
Nothing of the sort arose in Turner; the cable companies there apparently
acted out of economic motives. In fact, “the FCC has acknowledged” that
cable companies “may decline to carry an unaffiliated network … because
it opposes the views expressed by the network …” Time Warner Cable
Inc. v. F.C.C., 729 F.3d 137, 156 (2d Cir. 2013). As this concession
suggests, compelling someone to speak an objectionable message raises
different and much greater concerns than those raised in Turner.


                                  3127-1 Filed 03/30/20 Page 44 of 98
     Case 4:20-cv-00003-HFS Document
                i.   Movax Law deserves strict scrutiny because
                     there is no “educational” speech exception to
                     the First Amendment.

     Unlike the actual conduit found in Turner, the district court instead
re-defined the DHSS messaging as permissible “salesmanship” and

“education” as though a Parent is a kind of commissioned speaker – a
conduit for DHSS speech. But a Parent is not a conduit. And
commissioned speakers deserve just as much protection from compelled

speech as non-commissioned ones.
     Indeed, compelling objectionable speech imposes the same
unacceptable burden on commissioned speakers as it imposes on others

– it trespasses their “freedom of mind.” Wooley, 430 U.S. at 714. The
Supreme Court has already extended compelled speech protection to such
speakers. See Riley, 487 U.S. at 784 (protecting for-profit fundraisers

paid to speak someone else’s message); Hurley, 515 U.S. at 574 (noting
that right not to speak covered “professional publishers”). And courts
have repeatedly explained that commissioned speakers retain just as
much interest in their speech as those who receive it. See, e.g., Simon &
Schuster, Inc. v. Members of the N.Y. Crime Victims Bd., 502 U.S. 105,
116 (1991) (acknowledging that both author and publisher had First

Amendments rights); Anderson, 621 F.3d at 1062.
     The district court tacitly recognized that Form 11 contained a
government message but reasoned this was permissible because it was a
“form containing modest advocacy.” These distinctions are all without a


                                  3227-1 Filed 03/30/20 Page 45 of 98
     Case 4:20-cv-00003-HFS Document
difference. Whether speech is compelled does not depend on the degree
or intensity of the government message being hosted. The lower court

also reasoned that the location of the government message in Form 11
meant that a reader would understand which part of Form 11 was the
Parent’s speech (“is divided into parts which separate the advocacy

language by the State from the wording to be used by a parent claiming
an exemption. It thus passes muster as constitutionally acceptable”). The
district court justified “mild advocacy” and location of the message

exception on the grounds that no one would attribute the DHSS
commissioned speech to the Parents. Attribution perceptions are
irrelevant. The Supreme Court has repeatedly found compelled speech

regardless of what observers think a speaker affirms. Thus, Missouri
cannot force newspapers to print someone else’s editorial, whether
readers think newspapers agree with that editorial or not. Miami Herald
Pub. Co. v. Tornillo, 418 U.S. 241, 243-46. Missouri cannot force
companies to put someone else’s statement in their newsletter, whether
readers think those companies agree with that statement or not. PG&E,
475 U.S. at 15 n.11. And Missouri cannot force individuals to display the
state’s motto on their car, whether observers think the car owner agrees
with that motto or not. See Wooley, 430 U.S. at 721 (Rehnquist, J.,
dissenting) (criticizing majority because car owner never put “in the
position of either apparently to, or actually ‘asserting as true’ the
message” objected to). As these cases show, the right to not speak does


                                  3327-1 Filed 03/30/20 Page 46 of 98
     Case 4:20-cv-00003-HFS Document
not turn on what “a bystander would think.…” Frudden v. Pilling, 742
F.3d 1199, 1204-05 (9th Cir. 2014) (cleaned up).

     Newspapers exemplify this point. No one thinks advertisements
speak for the newspaper. But courts nonetheless protect the newspapers’
right to decline advertisements as they see fit. See, e.g., Groswirt v.

Columbus Dispatch, 238 F.3d 421, *2 (6th Cir. 2000) (holding that anti-
discrimination law could not force newspaper to publish someone’s paid
letter because of First Amendment); Langdon v. Google, Inc., 474 F.

Supp. 2d 622, 629-30 (D. Del. 2007) (concluding that Google had First
Amendment right to decline request to publish advertisement on search
engine). Parents should have the same right.

     The irrelevance of third-party perceptions also explains why
disclaimers do not alleviate the Parents’ injury like the district court
thought (signed under protest). No matter what third parties think, the
Parents still know what they are crafting and must convey what they
cannot. That internal, psychological harm–creating and speaking the
very thing you oppose – harms the freedom of mind and spirit in a way
no disclaimer solves. See, e.g., PG&E, 475 U.S. at 15 n.11 (rejecting
argument that disclaimer solved compelled speech); Hurley, 515 U.S. at
576 (stating the government cannot force “speakers to affirm in one
breath that which they deny in the next”).
     Nor can Parents just slough off compelled speech by publishing
someone else’s speech or by speaking a disclaimer like the district court


                                  3427-1 Filed 03/30/20 Page 47 of 98
     Case 4:20-cv-00003-HFS Document
claimed. While the Parents can express their views elsewhere they still
cannot author their own religious expressions to the school administrator

– the very thing they want, without fear of speaking an objectionable
message. The government need not deter the Parents from speaking in
every possible venue and every medium before the compelled speech

doctrine protects them.
     Finally, the district court’s “mild advocacy” “salesmanship” and
“education” exceptions are both limitless and dangerous. At one point the

district court opined that the Parent could “disclaim” the message by
signing under protest. Missouri seeks a novel and limitless power – the
power to compel private speakers to speak any message the government

wants. Its logic does not stop in the religious accommodation context; or
at certain mediums or certain topics. If a citizen’s right to be free within
his own personal communications from hosting a government message
depends upon the intensity or location of the inserted government
message, then the entirety of First Amendment law is turned on its head.
If Parents can always disclaim, and can always speak their views
elsewhere, the mediums and topics compelled do not matter. That would
allow the government to compel any parent to convey speech requested
on any topic in any private medium. No speaker should have to suffer
this. And no legal theory should allow it.

     B.    The Form 11 requirement bans speech based on
           content and viewpoint as-applied.


                                  3527-1 Filed 03/30/20 Page 48 of 98
     Case 4:20-cv-00003-HFS Document
      Missouri applies Form 11 not only to compel the Parents to speak,
but to ban their desired message. Missouri can no more ban the Parents’

private statement to a school administrator than ban a group’s statement
indicating its intent to exclude certain messages from its parade. Or as
this Court explained, banning a statement like the Parents “rests on a

faulty premise.” TMG, 936 F.3d at 757 n.5. “[I]n this case” Missouri
“cannot compel [Parents] to speak, so it cannot force [them] to remain
silent either.” Id. But Parents are forced into silence unless Form 11 is

utilized.   Such content and viewpoint discrimination triggers strict
scrutiny. See Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226 (2015)
(imposing such scrutiny on restriction against speech based on “its

message, its ideas, its subject matter, or its content”).
      While Parents satisfies the three-part test for compelled speech, the
regulatory scheme goes even further. It compels Parents speech based on
content and viewpoint. That too triggers strict scrutiny. Church on the
Rock v. City of Albuquerque, 84 F.3d 1273, 1279 (10th Cir. 1996) (strict
scrutiny for such restrictions). Just as the government cannot compel
speech without satisfying strict scrutiny, it cannot restrict speech based
on “its ideas, its subject matter, or its content” without satisfying strict
scrutiny. Reed v. Town of Gilbert (cleaned up). A law restricts speech
based on content if it facially draws distinctions based on a speaker’s
message or if it cannot be justified without reference to speech’s content.
Id. at 2227. A law restricts speech based on viewpoint when it “targets


                                  3627-1 Filed 03/30/20 Page 49 of 98
     Case 4:20-cv-00003-HFS Document
not subject matter, but particular views taken by speakers on a subject.”
Rosenberger v. Rectors & Visitors of Univ. of Va., 515 U.S. 819, 829 (1995).

The DHSS regulation fails all these tests.
     The DHSS regulation controls the Parents’ speech based on content
and viewpoint in three ways. First, the regulation compels the Parents to

speak content that each would not otherwise convey. This “necessarily
alters the content” of her expression and constitutes “a content-based
regulation of speech.” Riley, 487 U.S. at 795. Accord Nat’l Inst. of Family

& Life Advocates v. Becerra (NIFLA), 138 S. Ct. 2361, 2371 (2018) (same);
B&N, 448 P.3d at 912-14 (same as to law forcing art studio to create
invitations celebrating same-sex wedding).

     Second, the regulation punishes the Parents. Like many other
“reasonable and sincere people,” the Parents hold a “decent and
honorable religious” view regarding the holiness of the human body as
well as rejecting injections manufactured from aborted babies. Obergefell
v. Hodges, 135 S. Ct. 2584, 2594, 2602 (2015). The regulation only
punishes these Parents because they exercise a religious exemption as
opposed to a medical exemption. In this way, the content of the Parents’
speech triggers the application of the DHSS regulation. That makes the
application content-based. Tornillo, 418 U.S. at 256 (statute “exacts a
penalty on the basis of the content” because it required newspapers to
print editorial only if they printed editorial with particular content
earlier); PG&E, 475 U.S. at 13-14 (plurality) (law regulates based on


                                  3727-1 Filed 03/30/20 Page 50 of 98
     Case 4:20-cv-00003-HFS Document
content if it “condition[s] [access] on any particular expression”
conveyed); TMG, 936 F.3d at 753 (law applied in content-based way

because it treated films on opposite-sex marriage “as a trigger for
compelling [filmmakers] to talk about a topic they would rather avoid –
same-sex marriages”) (cleaned up).

     Third, the DHSS regulation mandates access only to the particular
viewpoints of particular parents’ communications. If the Parents utilize
a medical exemption, they are not required to host a message urging

them to disregard their religion or to vaccinate. This only applies to
Parents exercising a religious exemption.
     The district court’s view towards the Parents’ private speech seems

to more align itself with the regulation of commercial speech. This theory
overlooks Hurley’s actual statement: that government can prescribe
orthodoxy in commercial advertising by “requiring the dissemination of
purely factual and uncontroversial information.” 515 U.S. at 573 (cleaned
up). And the DHSS regulation does not compel disclosures anyway as it
does not involve anything to do with informed consent; Form 11 restricts
speech.
     Just as important, the Parents’ desired statement to a school
administrator is not commercial speech. It has nothing to do with
proposing a commercial transaction; it discusses her private religious
views to a specific person. Harris v. Quinn, 573 U.S. 616 (2014) (defining
commercial speech). At the very least, the Parents statement contain


                                  3827-1 Filed 03/30/20 Page 51 of 98
     Case 4:20-cv-00003-HFS Document
religious speech “inextricably intertwined with” the exercise of religion
and parental consent and that triggers strict scrutiny. Riley, 487 U.S. at

796.
       Strict scrutiny is warranted because Movax Law forbids the
Parents from communicating their own unique religious objections to

vaccine injecting their children to the school administrator. And Movax
Law does so because of the statement’s content and viewpoint. Indeed,
Movax Law would allow the Parents to give a statement to the school

administrator accepting vaccinating; they just cannot provide their own
authored statement explaining their religious objection to it. The only
difference is the content and viewpoint of those statements. See Reed, 135

S. Ct. at 2231 (“[A] speech regulation is content based if the law applies
to particular speech because of the topic discussed or the idea or message
expressed.”); Rosenberger at 829 (finding viewpoint discrimination when
restriction singles out “particular views on a subject”).
       These restrictions favor “inclusive” views on the topic of pro
vaccination over others. That’s viewpoint discrimination. Matal v. Tam,
137 S. Ct. 1744, 1751 (2017) (registration ban on just disparaging
trademarks was viewpoint-based); Tucker v. Cal. Dep’t of Educ., 97 F.3d
1204, 1216 (9th Cir. 1996) (it was viewpoint discrimination for the
government to ban a sign saying “gay marriage is a sin” but allowing a
sign advocating “person’s right to choose whatever mate he or she
wishes”). In fact, because the DHSS regulation regulates the Parents’


                                    3927-1 Filed 03/30/20 Page 52 of 98
       Case 4:20-cv-00003-HFS Document
speech based on viewpoint, it triggers strict scrutiny regardless whether
the speech is commercial. Matal, 137 S. Ct. at 1767-69 (five justices

agreeing that lower scrutiny did not apply to viewpoint-based restrictions
on commercial speech); Wandering Dago, Inc. v. Destito, 879 F.3d 20, 39
(2d Cir. 2018) (interpreting Matal this way). Accord R.A.V. v. City of St.

Paul, 505 U.S. 377, 389 (1992) (“State may not prohibit only that
commercial advertising that depicts men in a demeaning fashion.”). So,
no matter how Missouri construes the Parents’ speech, its decision to

control their speech triggers strict scrutiny.
     Accordingly, the DHSS regulation is viewpoint-based, awarding
“access … only to those who disagree with [Parents’] views.” PG&E, 475

U.S. at 13-14 (law viewpoint-based because it did not award access to
company’s newsletter “to the public at large,” only to those “who disagree
with [the company’s] views”); Turner Broad. Sys., Inc. v. F.C.C., 512 U.S.
622, 654 (1994) (law in PG&E “conferred benefits to speakers based on
viewpoint”). Viewpoint and content-based applications like these must
overcome strict scrutiny.
     C.    Movax Law compels expressive association as-applied.

     Besides protecting the right to speak, the First Amendment also
protects the right to “associate with others in pursuit of a wide variety of
political, social, economic, educational, religious, and cultural ends.”
Roberts v. U.S. Jaycees, 468 U.S. 609, 622 (1984). The Parents seek this
very thing: to “join together and speak” with others who share their


                                  4027-1 Filed 03/30/20 Page 53 of 98
     Case 4:20-cv-00003-HFS Document
expressive purpose of promoting natural immunities and preserving the
bodily integrity of their children. FAIR, 547 U.S. at 68. But Movax Law

forces them to join together and speak with those who wish to express an
opposing message about those subjects. This “impair[s]” their ability “to
express [their] views, and only those views” and thus infringes their

“freedom of expressive association.” Dale, 530 U.S. at 648. Movax Law
must therefore satisfy strict scrutiny. Id.
     This conclusion does not change because the Parents are in a

mandatory school system. A newspaper, for example, cannot be forced to
associate with customers who want to print editorials or advertisements
the newspaper objects to. Tornillo, 418 U.S. at 256-58. Nor can

newspapers be forced to associate with editors who affect the newspaper’s
editorial judgment. See McDermott v. Ampersand Pub., LLC, 593 F.3d
950, 959–63 (9th Cir. 2010).

     D.    Movax Law violates free exercise as-applied.

     The Parents possess many religious beliefs regarding the abortion
lineage of vaccines, natural immunity, and bodily integrity. As a result,
they cannot participate in consenting to vaccine injecting their children.

But Movax Law requires the Parents to do exactly this. In order to
exercise their religion the Parents must travel to a local health
department and be subjected to a religious inquisition specifically
targeted to them only.



                                  4127-1 Filed 03/30/20 Page 54 of 98
     Case 4:20-cv-00003-HFS Document
     The hostility behind the DHSS regulations is even clearer when
applied to the Parents. There are no limits set forth in Missouri statute

167.181 as to how or even what degree DHSS or the local health
departments can impose religious speech regulations. The scheme allows
individualized assessments by the local health department and creates

gerrymandered exemptions that disfavor religion. A system of
individualized assessments requires “case-by-case inquiries” that use a
“subjective test” that allows officials to selectively burden religious

exercise–such as an administrative process that uses a vague, “good
cause” standard. Axson-Flynn v. Johnson, 356 F.3d 1277, 1297-98 (10th
Cir. 2004) (cleaned up). The “Form 11” policy, as administrated by the

local health departments and schools, fits this description to a tee.
Missouri officials subjectively decide on a case-by-case basis when
speakers can speak religiously. A secular speaker exercising a medical
exemption can decline indoctrination sessions. Masterpiece Cakeshop,
Ltd. v. Colorado Civil Rights Comm’n, (Masterpiece I) at1730-31.
Religious speakers like the Parents cannot.
     Parents are forced to attend indoctrination sessions as a condition
for school, and the exercise of religion and speech. The First Amendment
does not tolerate forced attendance, much less forced participation in an
indoctrination session. See, e.g., Lee v. Weisman, 505 U.S. 577, 586 (1992)
(holding that school could not force students’ “attendance and
participation” in a graduation benediction). And under the DHSS


                                  4227-1 Filed 03/30/20 Page 55 of 98
     Case 4:20-cv-00003-HFS Document
regulation, local health departments are free to set out their own
arbitrary and burdensome requirements for a parent to exercise her

religion or make her religious speech to a school administrator. That’s
not unusual. It’s one of the many problems with a system of
individualized assessments–a “pattern of ad hoc discretionary decisions”

not confined to one “written policy” or law. Axson-Flynn, 356 F.3d at
1297-99.
     Besides compelling participation, Movax Law also targets one

religious view. And though courts often uphold neutral and generally
applicable laws, they apply strict scrutiny to laws hostile towards religion
– either facially or as-applied. See Lukumi, 508 U.S. 520, 534 (1993)

(invalidating facially neutral law that in application created a “religious
gerrymander[ ]” to suppress a disfavored religious ritual). Missouri’s
application of Movax Law raises similar concerns as those addressed in
Lukumi.
     For example, Missouri shows its favoritism by creating a system of
individualized assessments and exemptions to enforce Movax Law. This
lacks neutrality. Id. at 537 (condemning law enforced though
“individualized governmental assessment of the reasons for the
[allegedly unlawful] conduct” because individualized assessments too
easily target religious beliefs in application). This vague standard gives
Missouri leeway to “devalue [ ] religious reasons” for declining to create
speech. Lukumi, 508 U.S. at 537.


                                  4327-1 Filed 03/30/20 Page 56 of 98
     Case 4:20-cv-00003-HFS Document
      Moving from neutrality to general applicability, Missouri does not
require all people or even all children to be vaccinated. As to school aged

children, it provides three exceptions: medical, religious, and in-progress.
Not all parents of school aged children are required to attend these
indoctrination sessions. Parents of in-progress and medical exempt

students are not similarly required to undergo forced state “education.”
Only the parents exercising a religious objection are subjected to this
treatment. This under-inclusiveness is fatal. See Lukumi, 508 U.S. at

543; Fraternal Order of Police Newark Lodge No. 12 v. City of Newark,
170 F.3d 359, 365 (3d Cir. 1999) (explaining that categorical exemptions
may show discriminatory intent).

      Movax Law also triggers strict scrutiny under the hybrid-rights
doctrine. In Employment Division v. Smith, the Supreme Court found
that strict scrutiny applies in “hybrid situation[s]” where a free-exercise
claim is linked with “other constitutional protections, such as freedom of
speech.” 494 U.S. 872, 881-82 (1990). Like selective applications,
applications   that   burden    religious   exercise   and   a   companion
constitutional right also trigger strict scrutiny. Axson-Flynn, 356 F.3d at
1295-97 (recognizing hybrid-rights doctrine). This doctrine applies when
a companion constitutional claim is “colorable,” meaning “a fair
probability or likelihood, but not a certitude, of success on the merits.”
Id.




                                   4427-1 Filed 03/30/20 Page 57 of 98
      Case 4:20-cv-00003-HFS Document
     The standard that best comports with Smith requires someone
raising a hybrid-rights argument to present a “colorable claim that a

companion right has been violated.” Miller v. Reed, 176 F.3d 1202, 1207
(9th Cir. 1999); see Axson-Flynn v. Johnson, 356 F.3d 1277, 1295-97 (10th
Cir. 2004) (similar). The Parents meet this standard because they have

already shown that Movax Law compels and restricts their speech. That
makes their claims far more than just colorable and triggers strict
scrutiny under the hybrid-rights doctrine. If the hybrid-rights doctrine

carries any weight, it at least justifies ratcheting from rational or
intermediate to strict scrutiny when a law burdens protected speech–
opposed to applications that burden no protected speech.

     In this case the Parents assert six intertwined fundamental rights
involving such rights as freedom of speech and freedom of religion. At the
very least, 167.181.3, coupled with the DHSS regulation with its Form
11 requirement, colorably infringes these rights, particularly since the
Supreme Court considers compelling and restricting religious speaker’s
paradigmatic hybrid-rights violations. Emp’t Div., Dep’t of Human Res.
of Or. v. Smith, 494 U.S. 872, 881-82 (1990) (citing historic examples).
Accord TMG, 936 F.3d at 759 (confirming this principle).
     The plaintiffs desire the benefit of school. The seminal vaccination
case of Jacobson v. Massachusetts, 197 U.S. 11 (1905) referred to the
exercise of police power regarding health and safety in vaccinating for
the smallpox epidemic. Jacobson viewed the power under a rationality


                                  4527-1 Filed 03/30/20 Page 58 of 98
     Case 4:20-cv-00003-HFS Document
review and never held there was a compelling state interest to vaccinate.
When Jacobson was decided, the Supreme Court had not yet defined

substantive due process in terms of personal autonomy. Jacobson was
decided before application of the First Amendment. See B. Jessie Hill,
The Constitutional Right to Make Medical Treatment Decisions: A Tale

of Two Doctrines, 86 TEX. L. REV. 277, 296 n.82 (2007) (“Jacobson was
a Lochner-era case. The doctrine of substantive due process was of course
liberally applied in the Lochner era but largely to strike down laws on

the grounds that they interfered with economic rights, not fundamental
personal rights”). The Supreme Court’s current substantive due process
jurisprudence has long since evolved. “The central tenet of the Supreme

Court's vast bodily integrity jurisprudence is balancing an individual’s
common law right to informed consent with tenable state interests,
regardless of the manner in which the government intrudes upon an
individual’s body.” Guertin v. State, 912 F.3d 907, 919 (6th Cir. 2019).
The body of law now protects not so much individual economic liberty as
individual “privacy,” “dignity,” and “autonomy.” Id. See Lawrence v.
Texas, 539 U.S. 558, 578 (2003) (ruling that the “right to liberty under
the Due Process Clause” encompasses “the personal and private life of
the individual”);   Thornburgh v. Am. Coll. of Obstetricians &
Gynecologists, 476 U.S. 747,772 (1986) (protecting right to make decision
that is “basic to individual dignity and autonomy”); Roe v. Wade, 410 U.S.
113, 153 (1973) (recognizing a “right of privacy” that is “founded in the


                                  4627-1 Filed 03/30/20 Page 59 of 98
     Case 4:20-cv-00003-HFS Document
Fourteenth Amendment’s concept of personal liberty”); Griswold v.
Connecticut, 381 U.S. 479, 485 (1965) (referring to the “zone of privacy

created by several fundamental constitutional guarantees”). Hybrid
rights apply in this matter. While generally applicable and neutral laws
sometimes trigger minimal scrutiny, laws without these characteristics

face greater hurdles. Church of the Lukumi Babalu Aye, Inc. at 531 (strict
scrutiny); Masterpiece I, 138 S. Ct. at 1732 (per se invalidation of non-
neutral application). The Missouri statutory and regulatory scheme as

applied to the Parents falters for the same three reasons the Supreme
Court condemned in Masterpiece I and Lukumi.
     The fact that a compelling interests test has not been applied to

vaccine injections was specifically acknowledged by Judge Scalia in
Employment Div., Dept. of Human Resources of Ore. v. Smith where
writing for the majority, stated “if the ‘compelling interest’ test is to be
applied at all, then, it must be applied across the board, to all actions
thought to be religiously commanded” and that “many laws will not meet
the test.” Id. at 888. Judge Scalia reasoned in Smith strict scrutiny would
include “compulsory vaccination laws.” Smith at 888. Judge Scalia cited
the mandatory vaccination law of Arkansas and the case of Cude v. State,
237 Ark. 927, 377 S. W. 2d 816 (1964). Id at 889 (“According to the great
weight of authority, it is within the police power of the State to require
that school children be vaccinated against smallpox”). The Cude court did




                                  4727-1 Filed 03/30/20 Page 60 of 98
     Case 4:20-cv-00003-HFS Document
not consider today’s Federal bodily autonomy jurisprudence when it
justified vaccinations under a police power doctrine.

     E.     Movax Law violates equal protection as-applied.

     The Equal Protection Clause guarantees “that all persons similarly
situated should be treated alike.” City of Cleburne v. Cleburne Living
Ctr., 473 U.S. 432, 439 (1985). Laws that make distinctions among

similarly situated groups that affect fundamental rights receive “the
most exacting scrutiny,” Clark v. Jeter, 486 U.S. 456, 461 (1988), and
discriminatory intent is presumed. Plyler v. Doe, 457 U.S. 202, 216-17

(1982)    (“[W]e   have    treated   as   presumptively   invidious     those
classifications that … impinge upon the exercise of a ‘fundamental
right.’”). Missouri’s application of Movax Law impinges the Parents’

fundamental rights including that to free speech and free exercise, so
strict scrutiny applies.
     The Parents are similarly situated to other Missouri parents of
school aged children, but Missouri treats these groups differently
depending on their view about vaccinating. Parents who support
vaccinations are not required to host any government messaging in their

communications with the school administrator and are not required to be
“educated” at a local health department or be callously coaxed to
disregard their religious beliefs regarding vaccines. Parents exercising a
medical exemption to vaccinating are not subjected to this. Parents like



                                  4827-1 Filed 03/30/20 Page 61 of 98
     Case 4:20-cv-00003-HFS Document
these appellants who have religious beliefs objecting to vaccine injecting
are.

       Courts frequently find equal protection violations when laws treat
speakers unequally. See Police Dept. of City of Chicago v. Mosley, 408 U.S.
92, 94-98 (1972) (holding that unequal treatment of picketers based on

message violates equal protection).
       F.   Movax Law violates the unconstitutional conditions
            doctrine as applied.
       The government “may not deny a benefit to a person on a basis that
infringes his constitutionally protected interests – especially his interest
in freedom of speech.” Perry, 408 U.S. at 597.

       When the government requires citizens to relinquish one
constitutional right as a condition of exercising another constitutional
right, that condition “presents an especially malignant unconstitutional

condition.” Bourgeois, 387 F.3d at 1324; see also Lefkowitz v.
Cunningham, 431 U.S. 801, 807-08 (1977) (explaining that the
unconstitutional     conditions   doctrine   applies   to   forfeiting    “one

constitutionally protected right as the price for exercising another”).
       Here, Missouri conditions the child’s education on a forfeiture of
bodily integrity, informed consent, and religious beliefs. Missouri

conditions the Parents’ First Amendment right to religiously speak to a
school administrator on their willingness to forfeit their rights to be free
from government-compelled speech, to freely exercise their religion, and



                                    4927-1 Filed 03/30/20 Page 62 of 98
       Case 4:20-cv-00003-HFS Document
to equal protection of the laws. To allow this “would in effect … penalize[]
and inhibit[]” these freedoms by letting the government “produce a

result” indirectly that it “could not command directly.” Perry, 408 U.S. at
597.

       G.   As Interpreted by Missouri 167.181.3 and 19 CSR 20-
            28.010(1)(C)(2) allow unbridled discretion.

       The enabling language of Missouri statute 167.181 specifically
limits DHSS authority to promulgate rules: it is limited to disease and

vaccinations –religious speech is not included: “shall promulgate rules
and regulations governing the immunization against poliomyelitis,
rubella, rubeola, mumps, tetanus, pertussis, diphtheria, and hepatitis B,

to be required of children attending public, private, parochial or parish
schools. Such rules and regulations may modify the immunizations that
are required of children in this subsection. The immunizations required

and the manner and frequency of their administration shall conform to
recognized standards of medical practice.” A medical standard has
nothing to offer in guiding DHSS in regulating a Parent’s religious

speech.
       To comply with the Fourteenth Amendment, laws must give people
an understanding of what is prohibited and provide minimal guidelines

for enforcement officials. Kolender v. Lawson, 461 U.S. 352, 357 (1983).
These requirements are more stringent for speech restrictions. Murphy
v. Matheson, 742 F.2d 564, 569 (10th Cir. 1984).


                                    5027-1 Filed 03/30/20 Page 63 of 98
       Case 4:20-cv-00003-HFS Document
     In a similar vein, the First Amendment forbids laws that “delegate
overly broad … discretion” to government officials or “allow[] arbitrary

application,” because “such discretion has the potential for becoming a
means of suppressing a particular point of view.” Forsyth Cty. v.
Nationalist Movement, 505 U.S. 123, 130 (1992).

     There is no statutory enabling authority provided to DHSS in
167.181 to regulate a parent’s religious speech made to a school
administrator. But even if this statute actually did that, there is no

standard provided other than “recognized standards of medical practice”
which has nothing to say about a parent’s private communication about
her religious objections to vaccinating made to a school principal. Yet

DHSS promulgated 19 CSR 20-28.010(1)(C)(2) which requires a parent’s
statutory 167.181.3 communication to the principal be made using an
original Form 11. There is no standard to govern DHSS or the local
health departments in creating this de facto speech licensing scheme
requiring Parents to travel to a local health department and be subjected
to targeted hostility designed to intimidate or otherwise coerce the
Parent in foregoing the exercise of her religious convictions.
     With no standard, DHSS and the local health departments have
unbridled discretion to regulate a parent’s speech that in turn allows that
parent to exercise her religion. Compliance is left to Missouri’s sole
discretion. Accordingly, 167.181.3 and 19 CSR 20-28.010(1)(C)(2) violate
the unbridled discretion doctrine.


                                  5127-1 Filed 03/30/20 Page 64 of 98
     Case 4:20-cv-00003-HFS Document
     Unbridled Discretion. A law violates the unbridled discretion
doctrine if it (1) “delegate[s] overly broad … discretion to a government

official” or (2) “allows arbitrary application,” because “such discretion has
the potential for becoming a means of suppressing a particular point of
view.” Forsyth Cty. v. Nationalist Movement, 505 U.S. 123, 130 (1992).

167.181.3 and 19 CSR 20-28.010(1)(C)(2) does both. Movax law
essentially functions as a vehicle to retaliate against the Parents for
exercising their religious beliefs. It gives officials unbridled discretion to

burden and act in a hostile fashion to Parents exercising a religious
objection to vaccine injections while favoring speech that supports
vaccinating. This kind of arbitrary enforcement power is facially

unconstitutional and as applied to the Parents.
     The district court’s response was dismissive to any First
Amendment concerns and was, in fact, quite supportive in characterizing
the targeted activities as the “most obviously useful opportunity for last-
minute persuasion would be in that document. Plaintiffs fail to show why
DHSS should be deprived of its opportunity for effective salesmanship.”
The district court gave a free pass to this conduct saying that “my
supposition has been that the procedure is used to control use of the
forms, and to assure that a parent receives the message from the State.”
The lower court held that it was a “process” that is a “State law or
procedure that can and should be resolved by State officials, including
the state judiciary if necessary.” State procedure is still subject to a


                                  5227-1 Filed 03/30/20 Page 65 of 98
     Case 4:20-cv-00003-HFS Document
higher Federal authority. The lower court’s analysis eviscerates
Constitutional restraints upon State law and procedure. The lower

court’s analysis does not bar challenges to laws that grant too much
enforcement authority at any level of government. Act Now to Stop War
& End Racism Coal. v. District of Columbia, 846 F.3d 391, 409-10 (D.C.

Cir. 2017).
     This unbridled discretion also factors into the aimed hostility
against the Parents: “the prohibition against unbridled discretion [as] a

component of the viewpoint-neutrality requirement.” Southworth v. Bd.
of Regents of the Univ. of Wis. Sys., 307 F.3d 566, 579 (7th Cir. 2002). It
follows that the unbridled discretion doctrine applies wherever the

prohibition against viewpoint discrimination does – everywhere.
Therefore, 167.181.3 and 19 CSR 20-28.010(1)(C)(2) must indeed comply
with the unbridled discretion doctrine; they fail to do so.

     H.       Movax Law fails strict scrutiny as-applied.

     Setting these other problems aside, the mandatory vaccination law
requires parental consent, which in turn is completely eviscerated when
coupled with the criminal penalty for not attending school. In order to

exercise their religious faith, Missouri requires submission to an
intended gauntlet: a religious speech license obtained only by submission
to government “education.” The lower court actually lauded DHSS in its
targeted indoctrination sessions specifically designed to persuade each



                                  5327-1 Filed 03/30/20 Page 66 of 98
     Case 4:20-cv-00003-HFS Document
Parent from following her religious beliefs – after all because she is the
one who most “needs” this secular re-education. The logic is repugnant to

First Amendment principles. The entire scheme deserves strict scrutiny
for burdening the Parents’ religious exercise in ways inconsistent with
our nation’s history and tradition. Laws that do this must always

overcome strict scrutiny. Hosanna-Tabor Evangelical Lutheran Church
& Sch. v. EEOC, 565 U.S. 171, 190 (2012) (“The contention that Smith
forecloses recognition of” well-established historical precepts “rooted in

the Religion Clauses has no merit”). See Kennedy v. Bremerton Sch. Dist.,
139 S. Ct. 634, 637 (2019) (Alito, J., concurring) (criticizing Smith
because that decision “drastically cut back on the protection provided by

the Free Exercise Clause” but noting that the case before the Court did
not ask to revisit Smith). And we know burdening these Parents falls
outside this tradition because Smith itself recognized the historical
anomaly of compelling and silencing religious speakers.
     Because applying Movax Law to the Parents violates their six
fundamental Constitutional rights, this application must survive strict
scrutiny – the “most demanding test known to constitutional law.” City
of Boerne v. Flores, 521 U.S. 507, 534 (1997). To do so, Missouri must
prove that the application of its statutes and regulation narrowly serves
a compelling interest. Reed, 135 S. Ct. at 2226. Missouri can do neither.
It was claimed, on bare assertions of the State’s counsel, that Form 11
served a function in identifying student vaccination history. It does not.


                                  5427-1 Filed 03/30/20 Page 67 of 98
     Case 4:20-cv-00003-HFS Document
     Turning to compelling interest, the district court never reached that
question but did opine that Missouri was justified under the lower court’s

needed – last chance - salesmanship justification. But strict scrutiny
“look[s] beyond broadly formulated interests” to consider “the asserted
harm of granting specific exemptions to particular … claimants.”

Gonzales v. O Centro Espirita Beneficente Uniao de Vegetal, 546 U.S. 418,
431 (2006). In other words, Missouri must identify an “actual problem in
need of solving” and then limit its restriction only as “necessary to the

solution.” Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786, 799 (2011)
(cleaned up).
     Compelling and silencing the Parents’ speech does not make

children safer or healthier. And a religious accommodation law has no
“legitimate end” when they compel speakers like that. Hurley, 515 U.S.
at 578. Accord TMG, 936 F.3d at 755 (reaching same conclusion about
public accommodation law compelling films and silencing statements);
B&N, 448 P.3d at 914-15 (same as to art studio). Missouri can promote
vaccinations without eviscerating consent and without compelling or
silencing the Parents. Missouri has not proved any actual problem.
“[A]necdote and supposition” do not suffice; Missouri must prove an
“actual problem … in this case.” United States v. Playboy Entm’t Grp.,
Inc., 529 U.S. 803, 822-23 (2000).
     Overlooking this problem, the district court believed only these
religious adherents “needed” targeted “salesmanship.” But this


                                  5527-1 Filed 03/30/20 Page 68 of 98
     Case 4:20-cv-00003-HFS Document
purported interest is not neutral and takes Missouri’s vaccination
purpose as “overrid[ing] all conflicting individual rights and liberties.”

B&N, 448 P.3d at 923-24. In contrast, Masterpiece I “clearly
contemplated that some exemptions … were permissible.” Id. Courts
should balance the interests – not just consider government beliefs about

vaccines but also consider these Parents and their children because
“[f]orcing free and independent individuals to endorse ideas they find
objectionable is always demeaning….” Janus v. Am. Fed’n of State, Cty.,

& Mun. Emps., Council 31, 138 S. Ct. 2448, 2464 (2018).
     As for narrow tailoring, Missouri falters here because compelling
and silencing the Parents is not “the least restrictive means among

available, effective alternatives.” Ashcroft v. ACLU, 542 U.S. 656, 666
(2004). Not all Missouri citizens are required to be vaccinated. Not all
students are so required. This under-inclusivity undermines any basis
for requiring vaccinating and under penalty of law. Reed, 135 S. Ct. at
2232 (law “cannot be regarded as protecting an interest of the highest
order … when it leaves appreciable damage to that supposedly vital
interest unprohibited.”) (cleaned up).
                            CONCLUSION
     The Parents want Missouri’s bullseye off them and their religious
beliefs. They seek to exercise their religion and their religious speech
without being subjected to hostility by the state of Missouri. The Parents
seek the benefit of school for their children without relinquishing their


                                  5627-1 Filed 03/30/20 Page 69 of 98
     Case 4:20-cv-00003-HFS Document
fundamental parental rights. Their claims going to bodily integrity and
parental rights in association with these First Amendment rights justify

a hybrid rights analysis. To restore their freedoms, the Parents ask this
Court to reverse, reinstate their lawsuit on all counts, and instruct the
lower court to enter a preliminary injunction protecting their

constitutional freedoms.

Dated: March 1, 2020

                                  Respectfully submitted,

                                  s/ Linus L. Baker
                                  Attorney for Plaintiffs Appellants




                                  5727-1 Filed 03/30/20 Page 70 of 98
     Case 4:20-cv-00003-HFS Document
      CERTIFICATE OF COMPLIANCE WITH RULE 32(a)

          Certificate of Compliance with Type-Volume Limitation,
           Typeface Requirements, and Type Style Requirements

     1.     This brief complies with the type-volume limitation of Fed. R.
App. P. 32(a)(7)(B) because this brief contains 12,980 words, excluding

the parts of the brief exempted by Fed. R. App. P. 32(f).
     2.     This brief complies with the typeface requirements of Fed. R.
App. P. 32(a)(5) and the type-style requirements of Fed. R. App. P.

32(a)(6) because it has been prepared in a 14-point proportionally spaced
Times New Roman typeface using Microsoft Word 2019.



Date: March 1, 2020                  s/ Linus L. Baker
                                     Linus L. Baker




                                  5827-1 Filed 03/30/20 Page 71 of 98
     Case 4:20-cv-00003-HFS Document
           CERTIFICATE OF DIGITAL SUBMISSION
     I hereby certify that a copy of the forgoing APPELLANTS’

OPENING BRIEF, and addendum, as submitted in Digital Form via the
court’s ECF system, is an exact copy of the written document filed with
the Clerk and has been scanned for viruses with the most recent version

of a commercial virus scanning program, Norton 360, and are free of
viruses according to that program. In addition I certify all required
privacy redactions have been made.

Date: March 1, 2020                  /s/ Linus L. Baker
                                      Linus L. Baker




                                  5927-1 Filed 03/30/20 Page 72 of 98
     Case 4:20-cv-00003-HFS Document
                    CERTIFICATE OF SERVICE
     I hereby certify that on March 1, 2020, an accurate copy of the

foregoing was electronically filed with the Court using the CM/ECF
system, which will send notification of such filing to the following:


ROBERT HATLEY
MISSOURI ATTORNEY GENERAL’S OFFICE
615 E. 13th Street, Suite 401
Kansas City, MO 64106
(816) 889-2250
robert.hatley@ago.mo.gov

GRANT WIENS
MICKES O’TOOLE, LLC
12444 Powerscourt Drive, Suite 400
St. Louis, MO 63131
(314) 878-5600
gwiens@mickesotoole.com

ANGUS DWYER
SPENCER FANE LLP
1000 Walnut Street, Suite 1400
Kansas City, MO 64106
(816) 474-8100
adwyer@spencerfane.com



Date: March 1, 2020                  s/ Linus L. Baker
                                       Attorney for Plaintiffs/Appellants




                                  6027-1 Filed 03/30/20 Page 73 of 98
     Case 4:20-cv-00003-HFS Document
                             ADDENDUM
1)   District Court’s Memorandum Ruling (11/22/2019)

2)   District Court’s Order (11/26/2019)
3)   District Court’s Order (12/17/2019)
4)   District Court’s Order (1/10/2020)

5)   District Court’s Order (1/30/2020)




                                  6127-1 Filed 03/30/20 Page 74 of 98
     Case 4:20-cv-00003-HFS Document
                        APPEAL NO. 20-1222
                UNITED STATES COURT OF APPEALS
                     FOR THE EIGHTH CIRCUIT


B.W.C., J.R., MYKALA N. MARTIN, BRIAN ROBINSON, MICHAEL
W. CHEEK, I.E.G.M., LINDA D. CHEEK, AMBER ROBINSON, W.B.,
               ZACH BAKER, and AUDREY BAKER,
                        Plaintiffs-Appellants,

                                  v.

  RANDALL WILLIAMS, in his official capacity as Director of the
  Missouri Department of Health & Senior Services, CLEVER R-V
SCHOOL DISTRICT, MILLER COUNTY R-III SCHOOL DISTRICT,
BOBBIE GRANT, in his individual capacity, CHRISTINA STAMPER,
 in her individual capacity, CROSSROADS ACADEMY-CENTRAL
    STREET, KARIS PARKER, in her individual capacity, EVA
 COPELAND, in her individual capacity, ERIC S. SCHMITT, in his
          official capacity as Attorney General of Missouri,
                       Defendants-Appellees,
                  APPELLANTS’ ADDENDUM




   Case 4:20-cv-00003-HFS Document 27-1 Filed 03/30/20 Page 75 of 98
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI

W.B., a minor, by and through his parents and   )
next friend, Zach Baker and Audrey Baker et al. )
                                                )
                            Plaintiffs,         )
                                                )
v.                                              )   Civil No. 4:19-cv-00682-HFS
                                                )
Crossroads Academy-Central Street               )
et al.                                          )
                                                )
                            Defendants          )


                              MEMORANDUM RULING

      Missouri school children are required to be vaccinated, but the statutory

requirement contains an exemption for use by parents and children having

objections on religious grounds. A small child currently enrolled at Crossroads

Academy in Kansas City and his parents (the Bakers) have a grievance concerning

the form of exemption claim used by the Missouri Department of Health & Senior

Services (DHSS), the agency charged with enforcement of the law. A handwritten

claim for exemption was rejected by the school officials. A “sample” exemption

form available online is not acceptable to the agency or the school. The Bakers

decline further effort to submit the approved form. There is thus a procedural

impasse, temporarily avoided by an order proposed by the parties.




                                            1

      Case
       Case4:20-cv-00003-HFS
             4:19-cv-00682-HFS Document
                                Document27-1 Filed 11/22/19
                                         52 Filed  03/30/20 Page
                                                            Page 176ofof1098
        The wording of the DHSS form is now in controversy because the parents

contend it expresses favorable views about vaccinations and is objectionable both

as governmental speech and because it allegedly requires adoption of disfavored

language by the parents.

        Before the court is the Bakers’ motion for a preliminary injunction.1 The

motion will be denied, thus terminating the Stipulated Temporary Restraining

Order (Doc. 20) previously entered to protect the child from suspension or

expulsion. Absent further judicial protection the child may attend school if

vaccinated or if a State-approved exemption form is submitted to the school.

        Although the litigants have submitted quite extensive briefing, the basic

issues are not difficult. Vaccination obligations have long been approved by the

courts, with or without religious exemptions. The State’s freedom to advocate

vaccination as governmental policy is also well settled. The official form

containing modest advocacy is divided into parts which separate the advocacy

language by the State from the wording to be used by a parent claiming an

exemption. It thus passes muster as constitutionally acceptable.




1
 The parents have separately filed motions, each seeking “preliminary and permanent injunction.” Docs. 2 and 4.
They both seek to maintain the status quo. Briefing deals with issues pertinent to preliminary injunction. It is
premature to consider permanent relief. For clarification I will deal only with relief against State and school
officials pending litigation. My denial of a permanent injunction at this time will be without prejudice.

                                                        2

        Case
         Case4:20-cv-00003-HFS
               4:19-cv-00682-HFS Document
                                  Document27-1 Filed 11/22/19
                                           52 Filed  03/30/20 Page
                                                              Page 277ofof1098
      Argument that the form should be available outside of public health offices

does not present a Federal question of substance. My supposition has been that

the procedure is used to control use of the forms, and to assure that a parent

receives the message from the State. In any event, that process is a matter of

State law or procedure that can and should be resolved by State officials,

including the state judiciary if necessary. This proceeding under 42 U.S.C. § 1983

does not cover questions of state law.

      I.     Mandatory Vaccination Authority

      Plaintiffs seek to enjoin enforcement of the Missouri statute which makes it

“unlawful for any student to attend school unless he (or she) has been

immunized as required under the rules and regulations of the department of

health and senior services, and can provide satisfactory evidence of such

immunization,” subject further to exemptions based on “religious beliefs or

medical contraindications.” Section 167.181(2) and (3), RSMo. The Bakers

recognize that in 1905 the Supreme Court sustained the constitutionality of

required vaccinations in Jacobson v. Massachusetts, 197 U.S. 11, but contend that

constitutional law has progressed in their favor since then. Doc. 5, pp. 11-15. As of

a century ago, it was well settled that vaccination as a “condition precedent to the

attendance of children upon schools in their communities is a valid exercise of the

                                          3

      Case
       Case4:20-cv-00003-HFS
             4:19-cv-00682-HFS Document
                                Document27-1 Filed 11/22/19
                                         52 Filed  03/30/20 Page
                                                            Page 378ofof1098
police power for the prevention of disease and the preservation of health.”

Herbert v. Demopolis School Bd. of Educ., 73 So. 321 (Ala. 1916)(citing Jacobson

and State authorities). The most current State and Federal decisions also

uniformly support vaccination requirements, including governmental advocacy of

vaccinations, despite various scientific, religious, family autonomy and general

libertarian objections by parents. See, e.g., V.D. v. State, 2019 WL 3886622

(E.D.N.Y.)(and cases cited); In re K.Y.-B, 215 A.3d 471 (Md. App. 2019)(with

rationale and cases cited). Jacobson continues to represent well-established law

that a parent “has no constitutional right to an exemption” from vaccination

requirements. Nicolao v. Lyon, 875 F.3d 310, 316 (6th Cir. 2017). See also Phillips v.

City of New York, 775 F.3d 538, 542-3 (2d Cir. 2015). Plaintiffs cite no vaccination

litigation rulings to the contrary, despite the prevalence of controversy on this

subject from a significant group of protesters. New York Times, Sept. 24, 2019,

page 1 (“Debate Over the Shots Required for School Heats Up Again”).2




2
  To the extent plaintiffs seek a reconsideration of settled law, based on various theories never judicially related to
vaccination programs, perhaps such reconsideration is available at the appellate level or when considering a
permanent injunction. Plaintiffs erroneously suggest a pertinent change of law by reason of the Religious Freedom
Restoration Act (RFRA), which “applies only to the federal government.” George v. Kankakee Community College,
2014 WL 6434152 *5 (C.D. Ill.). Predictions that contraception-related decisions invoking RFRA would result in a
“flood of religious objections” to Federal medical procedures such as vaccinations (Burwell v. Hobby Lobby Stores,
Inc., 573 U.S. 682, 732 (2014)) have apparently not been borne out. Any alleged violation of the Missouri RFRA
(Section 1.302.1, RSMo) is not before me. Use of supplemental jurisdiction would not be welcome in this dispute
which currently centers on administrative practice in Missouri.


                                                           4

        Case
         Case4:20-cv-00003-HFS
               4:19-cv-00682-HFS Document
                                  Document27-1 Filed 11/22/19
                                           52 Filed  03/30/20 Page
                                                              Page 479ofof1098
      II.    The Religious Exemption Form

                   A. Governmental Advocacy of Vaccination

      A copy of the disputed DHSS form is reproduced by the Bakers in the

father’s brief supporting a preliminary injunction. Doc. 5, p.6. The DHSS message,

comprising the top half of the form, states as follows:

      “We strongly encourage you to immunize your child, but ultimately the
      decision is yours. Please discuss any concerns you have with a trusted
      healthcare provider or call the immunization coordinator at your local
      or state health department. Your final decision affects not only the health
      of your child, but also the rest of your family, the health of your child’s
      friends and their families, classmates, neighbors, and community.

      Unimmunized children have a greater risk of contracting and spreading
      vaccine-preventable diseases to babies who are too young to be fully
      immunized and those who cannot be immunized due to medical conditions.
      in the event of an outbreak of vaccine-preventable disease within a
      particular facility, children who are not fully immunized or do not
      have documented laboratory evidence of immunity shall not be allowed
      to attend school or day care until the local health authority declares the
      designated outbreak or health emergency has ended.”

      Although the Bakers say they have religious scruples against

vaccination, they are not entitled to insist on governmental silence rather than

advocacy. Advocacy of vaccination by Michigan State officials was specifically

approved in Nicolao, supra, in accordance with accepted principles allowing

governmental advocacy of practices to effectuate the public policy of the State.

The members of the Supreme Court, in dicta, recently again recognized the

                                         5

      Case
       Case4:20-cv-00003-HFS
             4:19-cv-00682-HFS Document
                                Document27-1 Filed 11/22/19
                                         52 Filed  03/30/20 Page
                                                            Page 580ofof1098
governmental right to speak in support of its programs, mentioning vaccinations.

Walker v. Texas Div., Sons of Confederate Veterans, 135 S.Ct. 2239, 2245-6, 2255

(2015).

                            B. Targeted Use, “Captive Audience”

         Assuming the State’s right to advocate vaccination of school children,

plaintiffs are apparently particularly resentful of the State’s advocacy in the

upper half of the form which parents are to use to claim religious objections.3 The

most obviously useful opportunity for last-minute persuasion would be in that

document. Plaintiffs fail to show why DHSS should be deprived of its opportunity

for effective salesmanship.

         In the name of Equal Protection, plaintiffs complain about the targeting

process, which may better be considered as a claim of underinclusiveness – that

is, limitation of the message to address particular groups, in this case parents

wishing to assert religious objections. The Supreme Court recently agreed with

such an objection, but in a very different context. NIFLA v. Becerra, 138 S.Ct.

2361, 2275-6 (2018). In appropriately publicizing the availability of family planning


3
  One of the problems in plaintiffs’ briefing is that they treat this case as pitting one set of religious beliefs against
another, thus invoking issues of neutrality. While Missouri law gives them free rein to label their beliefs as religious
in nature, and the court has no role in appraising sincerity, the State’s imposition of vaccination requirements must
be considered secular in nature – otherwise the whole program would be unconstitutional. As in flag salute or
national anthem controversies, persons with religious objections may deserve accommodation, but have no legal
right to cripple activities that are appropriately designated as secular.

                                                            6

         Case
          Case4:20-cv-00003-HFS
                4:19-cv-00682-HFS Document
                                   Document27-1 Filed 11/22/19
                                            52 Filed  03/30/20 Page
                                                               Page 681ofof1098
facilities that offered abortions, but requiring posting in facilities that opposed

abortions, the Court concluded that “California cannot co-opt the licensed

facilities to deliver its message for it.” In this case, the State is using its own

facilities to deliver its message. No case is cited that would bar effective

salesmanship by the State, targeting the group most needing its message.

      The Supreme Court has endorsed a freedom of speech choice of venue,

over objections by utility company customers to billing inserts of a controversial

nature. Consolidated Edison Company of N.Y. v. Public Service Commission, 447

U.S. 530 (1980). Even under the enhanced protections of the Missouri RFRA, the

Missouri Supreme Court recently sustained a requirement that an abortion

provider supply a prospective patient with a booklet containing the State’s

message on the subject. It held this did not impermissibly infringe on the

woman’s rights, at least when there was no requirement that she read the

booklet. Doe v. Parson, 567 S.W.3d 625 (Mo. banc 2019); Compare, Doe v. Parson,

388 F.Supp.3d 1345 (E.D.Mo. 2019), appealed 3/20/19. The advocacy here is

considerably less intrusive. As in the Consolidated Edison case, the recipient can

easily escape full exposure to objectionable material if that is his or her choice.

447 U.S. at 542.

                    C. No “Compelled Speech”

                                            7

      Case
       Case4:20-cv-00003-HFS
             4:19-cv-00682-HFS Document
                                Document27-1 Filed 11/22/19
                                         52 Filed  03/30/20 Page
                                                            Page 782ofof1098
      The parental signature at the bottom of the religious exemption form

serves to verify the required parental inserts of the child’s name, the types of

vaccination objected to, and the grounds for the exemption, simply asserted as

“religious.” Filling in, signing and submitting the form in no way comments on or

endorses the State’s message, quoted above, which is separated on the form by a

line dividing the upper and lower portions and clearly identified as DHSS

language. Any fanciful contentions to the contrary are not reasonably supported

by the document, read as a whole. Moreover, plaintiffs’ complaints are not part

of their “religious” objections, which would be satisfied by release from the

vaccination requirement.

      The nearest legal problem area may be in the contention that

contraception opponents should not be required to be “complicit” in the

procedure by filing exemption forms. See, Wheaton College v. Burwell, 573 U.S.

958 (2014). In this situation, however, the filing of forms does not advance

vaccination use but simply results in an exemption.

      For the reasons stated, it is quite unlikely that plaintiffs will ultimately

prevail in obtaining an injunction against the State and school officials.

      III.   Preliminary Injunction Considerations

      Under the Eighth Circuit’s familiar Dataphase standards, a trial court

                                           8

      Case
       Case4:20-cv-00003-HFS
             4:19-cv-00682-HFS Document
                                Document27-1 Filed 11/22/19
                                         52 Filed  03/30/20 Page
                                                            Page 883ofof1098
dealing with a preliminary injunction motion needs to consider (1) the threat of

irreparable harm to the movant, (2) the balance between such harm and the

injury likely inflicted on other parties, (3) the plaintiffs’ likelihood of success on

the merits, and (4) the public interest. Dataphase Sys. Inc. v. CL Sys., Inc., 640 F.2d

109 (1981). Where a party is unlikely to succeed on the merits, as here, this may

be the predominant consideration in denying relief.

      The other factors, considered together, likewise favor denial of the motion.

Assuming plaintiffs continue to have strong objections to vaccinations they can

readily obtain an official exemption form, execute it, and submit it, thus obtaining

the desired exemption from vaccination. Possible harm to the child, by

suspension from school, would be the result of parental failure to obtain, execute

and submit the DHSS religious exemption form which can be acquired by much

less effort than writing a brief. The “key to the school-house” is available and

would protect the child from harm – without needing a court order. The harm to

the State’s program resulting from granting the motion would be unpredictable,

but a preliminary injunction would encourage disregard for the program,

particularly since an order would be likely publicized. The balance of harm thus is

a factor favoring the State defendants. The public interest also favors the defense,

assuming the vaccination program significantly safeguards public health. Taking

                                            9

      Case
       Case4:20-cv-00003-HFS
             4:19-cv-00682-HFS Document
                                Document27-1 Filed 11/22/19
                                         52 Filed  03/30/20 Page
                                                            Page 984ofof1098
notice of the adoption of such programs nationwide I have no reason to conclude

otherwise, and plaintiffs have not alerted me to a desire to present a battle of

experts.4

        For the foregoing reasons, plaintiffs’ motions for a preliminary injunction

and permanent injunction (Docs. 2 and 4) will be DENIED, with prejudice as to a

preliminary injunction, and without prejudice as to a permanent injunction. In the

interest of allowing any desired submission of the completed and executed DHSS

religious exemption form, or orderly appellate filings if ripe, the Clerk is instructed

to record a DENIAL of the preliminary injunction aspect of the motions on

December 16, 2019. To the extent plaintiffs have also moved for a permanent

injunction (See footnote 1) the Clerk should then record a DENIAL WITHOUT

PREJUDICE of the motions for a permanent injunction.

SO ORDERED.

                                                             /s/ Howard F. Sachs

                                                    HOWARD F. SACHS
                                                    UNITED STATES DISTRICT JUDGE

November 22 , 2019

Kansas City, Missouri

4
 Plaintiffs have sought a hearing on the motion, but even if there are some marginal and immaterial factual
disputes the motion can be and is being decided on the legal issues.

                                                       10

        Case
         Case4:20-cv-00003-HFS
              4:19-cv-00682-HFS Document
                                 Document27-1 Filed11/22/19
                                          52 Filed  03/30/20 Page
                                                              Page10
                                                                   85ofof10
                                                                          98
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI

W.B., a minor, by and through his parents and   )
next friend, Zach Baker and Audrey Baker et al. )
                                                )
                            Plaintiffs,         )
                                                )
v.                                              )   Civil No. 4:19-cv-00682-HFS
                                                )
Crossroads Academy-Central Street               )
et al.                                          )
                                                )
                            Defendants          )




                                        ORDER

      The individual defendants, Parker and Copeland, are the principal and

school nurse at the school attended by the plaintiff Bakers’ child. Counts 7 and 8

seek damages against them under 42 U.S.C. § 1983. Motions to dismiss those

counts have been filed (Doc. 41), contending that any violation of plaintiffs’ rights

under § 1983 would be protected from liability under the rule of qualified

immunity, that is, because there is no “clearly established” law that they have

violated.

      The major complaint against these individuals, according to the amended

complaint, is their rejection of plaintiffs’ handwritten document asserting a

religious objection to vaccinations, and allegedly another form identified on the

Internet as a “sample.” Plaintiffs were allegedly told they needed to execute the

                                            1

      Case 4:20-cv-00003-HFS
        Case 4:19-cv-00682-HFSDocument 27-1
                                Document 53 Filed
                                            Filed 03/30/20
                                                  11/26/19 Page
                                                           Page 86
                                                                1 ofof398
DHSS form available at governmental offices or the child would no longer be

eligible to attend school.

      Because of a recent ruling denying to plaintiffs a preliminary injunction

(Doc. 52), based in large part on the conclusion that they are unlikely to prevail on

the merits, I necessarily conclude that it is unsound to contend there has been a

violation of “clearly established” law.

      Plaintiffs argue at some length that Missouri law does not authorize

suspensions or expulsions for failures to submit religious exemption forms, and

that the forms are not authorized by the vaccination legislation. As indicated in

the prior ruling, questions of Missouri law violations as such are not properly

before me in this case. Bagley v. Rogerson, 5 F.3d 325, 328 (8th Cir. 1993).

      Defendants are also correct in noting in Doc. 42, p. 8, that plaintiffs cannot

rely on “broad general propositions” in seeking to avoid qualified immunity

defenses, and have failed to cite particularized government action, previously

ruled invalid, such as to give notice to defendants of a known violation. Kelsay v.

Ernst, 933 F.3d 975 (8th Cir. en banc 2019) (and cases cited).




                                          2

      Case 4:20-cv-00003-HFS
        Case 4:19-cv-00682-HFSDocument 27-1
                                Document 53 Filed
                                            Filed 03/30/20
                                                  11/26/19 Page
                                                           Page 87
                                                                2 ofof398
         For the reasons stated here and in Doc. 52, and also in the briefing by the

individual defendants, the named defendants’ motion (Doc. 41) is GRANTED and

Counts 7 and 8 should be and are hereby DISMISSED.*


                                                                /s/ Howard F. Sachs

                                                       HOWARD F. SACHS
                                                       UNITED STATES DISTRICT JUDGE

November 26, 2019

Kansas City, Missouri




*
 I have noted some commingling by plaintiffs in referring to proposed injunctive relief against defendants in
Counts 7 and 8, presumably for future actions. The school itself is referred to in injunction claims in other counts,
and those injunctive claims remain to effectuate any relief that might ultimately be granted.

                                                          3

        Case 4:20-cv-00003-HFS
          Case 4:19-cv-00682-HFSDocument 27-1
                                  Document 53 Filed
                                              Filed 03/30/20
                                                    11/26/19 Page
                                                             Page 88
                                                                  3 ofof398
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI

W.B., a minor, by and through his parents and   )
next friend, Zach Baker and Audrey Baker et al. )
                                                )
                            Plaintiffs,         )
                                                )
v.                                              )   Civil No. 4:19-cv-00682-HFS
                                                )
Crossroads Academy-Central Street               )
et al.                                          )
                                                )
                            Defendants          )


                                        ORDER

      Pursuant to the Memorandum Ruling of November 22, 2019 (Doc. 52),

plaintiffs’ motions for preliminary and permanent injunction (Docs. 2 and 4) are

ruled accordingly. Relief sought for a preliminary injunction is DENIED with

prejudice. Relief sought for a permanent injunction is DENIED without prejudice.

      The Clerk of the Court is directed to enter this Order consistent with the

above ruling.


SO ORDERED.
                                          /s/ Howard F. Sachs


                                         HOWARD F. SACHS
                                         UNITED STATES DISTRICT JUDGE

December 17, 2019



      Case 4:20-cv-00003-HFS
        Case 4:19-cv-00682-HFSDocument 27-1
                                Document 66 Filed
                                            Filed 03/30/20
                                                  12/17/19 Page
                                                           Page 89
                                                                1 ofof298
Kansas City, Missouri




     Case 4:20-cv-00003-HFS
       Case 4:19-cv-00682-HFSDocument 27-1
                               Document 66 Filed
                                           Filed 03/30/20
                                                 12/17/19 Page
                                                          Page 90
                                                               2 ofof298
                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MISSOURI

W.B., a minor, by and through his parents and   )
next friend, Zach Baker and Audrey Baker et al. )
                                                )
                            Plaintiffs,         )
                                                )
v.                                              )                             Civil No. 4:19-cv-00682-HFS
                                                )
Crossroads Academy-Central Street               )
et al.                                          )
                                                )
                            Defendants          )


                                                          ORDER

            As indicated in my November ruling (Doc. 54), this case involves parents

and children seeking to retain school attendance while declining required

vaccinations, as permitted by Missouri’s statutory permission for religious

exemptions, W.B. by and through Baker v. Crossroads Academy-Central Street,

2019 WL 6257963 (W.D.Mo.). The State Defendants, the Attorney General and

the Director of the Missouri Department of Health & Senior Services (DHSS), have

filed a motion to dismiss, now fully briefed. (Doc. 57). The motion will be granted,

largely based on the rationale described as the likely result in the November

ruling denying plaintiffs a preliminary injunction.1 In my view the reasons are

generally simple and fairly obvious, despite voluminous briefing, particularly by



1
    It was there concluded at *3, “it is quite unlikely that the plaintiffs will ultimately prevail…”

                                                               1

           Case 4:20-cv-00003-HFS
             Case 4:19-cv-00682-HFSDocument 27-1
                                     Document 69 Filed
                                                 Filed 03/30/20
                                                       01/10/20 Page
                                                                Page 91
                                                                     1 ofof598
plaintiffs. There is little need for much elaboration beyond what was said in the

November ruling.

        The State Defendants challenge their status in the litigation and also seek a

ruling that plaintiffs are not injured. The Attorney General apparently has no role

in enforcing the vaccination system and will be dismissed for that reason. DHSS

does have statutory responsibility for monitoring and enforcing the system

(Section 167.181(1), R.S.Mo.), and the Director will not be dismissed on

procedural grounds. There is a continuing controversy regarding entitlement of

children to school attendance without using an exemption form required by DHSS

through its regulations. I accept plaintiffs’ theory that they are sufficiently

“injured” by the current system to challenge it on Constitutional grounds, as they

seek to do. But I conclude, adopting as final the tentative reasoning in the

November ruling, that there are no sound Constitutional grounds for plaintiffs’

objections. I will not retain supplemental jurisdiction to consider nine State law

questions currently presented by plaintiffs2 and will therefore grant the State

Defendants’ motion to dismiss without prejudice to any State law claims the

plaintiffs may have.



2
 Listed in Doc. 3, p. 2-3, Baker v. Crossroads Academy-Central Street, Case No. 20-CV-0003-HFS, a recently
removed case.

                                                        2

        Case 4:20-cv-00003-HFS
          Case 4:19-cv-00682-HFSDocument 27-1
                                  Document 69 Filed
                                              Filed 03/30/20
                                                    01/10/20 Page
                                                             Page 92
                                                                  2 ofof598
      The November ruling will be supplemented by the following commentary.

      Although the amended complaint alleges special problems relating to

certain schools and school districts, these individual issues are unrelated to the

statute, regulations and forms promulgated by DHSS and therefore are not dealt

with in this ruling, or briefed by plaintiffs in opposing dismissal of the claims

against the State Defendants. (Doc. 60). The statute itself, which honors a

religious objection to vaccinations, is targeted in plaintiffs’ briefing only if,

contrary to their claim, the exemption form prepared by DHSS is deemed

authorized by the statute. (Doc. 60, p. 27). If deemed authorized, plaintiffs claim

the statute delegates such extensive authority to DHSS that it usurps the

legislative power of the State. Cases on this point cited by plaintiffs deal with

generalities not impacted by the system here adopted; the delegation of

authority to an administrative agency here is quite routine, considering the text at

the top of Form 11 and how it is used.

      Form 11, and its use, is central to plaintiffs’ complaint, and especially the

text at the top of the form that encourages parents to vaccinate their children

and warns of the adverse public health risks of a failure to vaccinate. Because a

reader’s review of the November ruling is desirable and perhaps necessary, the

text of the DHSS message on the form (at *2) will not be repeated. Plaintiffs

                                            3

      Case 4:20-cv-00003-HFS
        Case 4:19-cv-00682-HFSDocument 27-1
                                Document 69 Filed
                                            Filed 03/30/20
                                                  01/10/20 Page
                                                           Page 93
                                                                3 ofof598
continue to claim a Constitutional defect in governmental advocacy of

vaccination, placement of the advocacy on the form that claims a religious

exemption, the targeting of objectors by limiting distribution to persons intending

to seek a religious objection, and a theory that signing and submitting the form

constitutes compelled speech (insofar as the document has text unnecessary to

an exemption claim). This was all dealt with, rather summarily, in the November

ruling, but is reargued as some 20 points in the brief opposing dismissal. (Doc. 60).

      I again conclude that if the State wishes to require vaccination of school

children, there is an unbroken collection of cases confirming that it can do so. It

can also advocate vaccination, as noted by the Supreme Court in Walker v. Texas

Div. Sons of Confederate Veterans, 135 S.Ct. 2239, 2245-6, 2255 (2015). Such

advocacy (right or wrong) deals with public health issues. It is entirely secular in

nature and motive, not “hostile to religion.” For instance, it would not be hostile

to a religious objection to eating pork for an agency to certify that pork is safe to

eat. The certification, like the DHSS language here, is religiously neutral.

      Plaintiffs fail to cite anything suggesting that the selection of students

covered is unconstitutionally limited. There is also no case-law cited by plaintiffs

tending to show that parents are subject to a compelled speech regime when the

DHSS message appears at the top of the exemption form that they are required to

                                           4

      Case 4:20-cv-00003-HFS
        Case 4:19-cv-00682-HFSDocument 27-1
                                Document 69 Filed
                                            Filed 03/30/20
                                                  01/10/20 Page
                                                           Page 94
                                                                4 ofof598
fill out. The text is in no way ambiguous as to the source of the vaccination

recommendation.3

        Giving plaintiffs credit for interesting citations and perhaps some sound

lecturing on Constitutional law, there is a failure to tie the theories expressed to

the alleged factual situation here. In my view, the Form 11 controversy does not

present a colorable claim of Federal law violation.

        As previously stated, any issues of Missouri law that plaintiffs wish to

pursue can best be dealt with in State court, where, to the extent there is novelty,

a prediction of what a Missouri court would do is inappropriate, when litigation in

State court is feasible.

        The State Defendants’ motion to dismiss (Doc. 57) is hereby GRANTED,

without prejudice to any State law claims that plaintiffs may have.


SO ORDERED.

                                                             __/s/ Howard F. Sachs________
                                                             Howard F. Sachs, District Judge
                                                             UNITED STATES DISTRICT COURT
Dated: January 10, 2020


3
 If parents wish to express disagreement with the recommendation there is nothing to show that schools or DHSS
would reject the religious exemption form if a parent wrote “we disagree” in an empty space on the document, or
scratched out the recommendation language, which has served its purpose when appearing on the document as a
“reminder” to parents seeking an exemption. Contrary to plaintiffs’ contention, the DHSS message is conveyed
when there is parental action executing the form. The State is not trying to educate school personnel, the
recipients of the ultimate form. By my suggestion here, I do not suggest that such a marked-up form should be
accepted, but merely indicate that plaintiffs have not exhausted possible efforts to show disapproval of the DHSS
message, without endangering school attendance by their children.

                                                        5

        Case 4:20-cv-00003-HFS
          Case 4:19-cv-00682-HFSDocument 27-1
                                  Document 69 Filed
                                              Filed 03/30/20
                                                    01/10/20 Page
                                                             Page 95
                                                                  5 ofof598
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI

W.B., a minor, by and through his parents and   )
next friend, Zach Baker and Audrey Baker et al. )
                                                )
                            Plaintiffs,         )
                                                )
v.                                              )   Civil No. 4:19-cv-00682-HFS
                                                )
Crossroads Academy-Central Street               )
et al.                                          )
                                                )
                            Defendants          )


                                        ORDER

      Rulings are needed on several motions in this vaccination-objector case

which should complete action here, subject to an appeal.

      Litigation began with a complaint against State Defendants, Crossroads

Academy-Central Street (Crossroads), and two Crossroads employees. The claims

against the employees have been dismissed (Doc. 53) and the claims against the

State Defendants have also been dismissed (Doc. 69). Crossroads now seeks a

dismissal (Doc. 70). Plaintiffs resist dismissal on procedural grounds but also

because they are fearful that Crossroads is seeking a final dismissal of State law

claims that are part of their case. Crossroads responds that it simply seeks to be

placed in the same status as the State Defendants. Because plaintiffs’ claims




      Case 4:20-cv-00003-HFS
        Case 4:19-cv-00682-HFSDocument 27-1
                                Document 76 Filed
                                            Filed 03/30/20
                                                  01/30/20 Page
                                                           Page 96
                                                                1 ofof398
against Crossroads are derivative, for carrying out State law and regulations,

Crossroads is entitled to a dismissal, but without prejudice as to State law claims.

       Two school districts (Clever R-V School District and Miller County R III

School District) have been sued to prevent their carrying out the same State law

and regulations, and they seek dismissal of the claims against them. (Doc. 54).

Consistently with the ruling relating to Crossroads, the two school districts will be

dismissed, but also without prejudice to any State law claims. My ruling on the

merits regarding the State Defendants (Doc. 69, based in part on my denial of a

preliminary injunction, Doc. 52) governs treatment of the claim against the school

districts.

       Defendants Grant and Stamper, employees of one of the school districts,

seek dismissal (Doc. 54) for reasons used in dismissing the claims against the

Crossroads employees. They are entitled to relief for the same reasons (Doc. 53).

       Although there are several other motions listed as pending (Docs. 67 and

73), they will be mooted by this ruling, which I believe disposes of this litigation,

subject to appeal and to pursuant to any pertinent State law claims.

       It is therefore ORDERED that the school and school districts’ motions to

dismiss (Docs. 54 and 70) are GRANTED without prejudice as to any State law

claims.



       Case 4:20-cv-00003-HFS
         Case 4:19-cv-00682-HFSDocument 27-1
                                 Document 76 Filed
                                             Filed 03/30/20
                                                   01/30/20 Page
                                                            Page 97
                                                                 2 ofof398
      It is further ORDERED that the motion to dismiss of individual defendants

Grant and Stamper (Doc. 54) be GRANTED without prejudice as to any State law

claims.

      All additional pending motions are DISMISSED as moot.

SO ORDERED.

                                           /s/ Howard F. Sachs

                                     HOWARD F. SACHS
                                     UNITED STATES DISTRICT JUDGE

January 30, 2020
Kansas City, Missouri




      Case 4:20-cv-00003-HFS
        Case 4:19-cv-00682-HFSDocument 27-1
                                Document 76 Filed
                                            Filed 03/30/20
                                                  01/30/20 Page
                                                           Page 98
                                                                3 ofof398
